
	
		II
		Calendar No. 446
		110th CONGRESS
		1st Session
		S. 2242
		[Report No. 110–206]
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend the Trade Act of 1974 to establish supplemental
		  agricultural disaster assistance and to amend the Internal Revenue Code of 1986
		  to provide tax incentives for conservation and alternative energy sources and
		  to provide tax relief for farmers, and for other purposes.
	
	
		1.Short
			 title; amendments to 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Heartland, Habitat, Harvest,
			 and Horticulture Act of 2007.
			(b)Amendments to
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendments
				to 1986 Code; table of contents.
					TITLE I—Supplemental agricultural disaster assistance from the
				Agriculture Disaster Relief Trust Fund
					Sec. 101. Supplemental agriculture disaster
				assistance.
					TITLE II—Conservation provisions
					Subtitle A—Land and species preservation
				provisions
					Sec. 201. Conservation reserve tax credit.
					Sec. 202. Exclusion of Conservation Reserve Program payments
				from SECA tax for certain individuals.
					Sec. 203. Permanent extension of special rule encouraging
				contributions of capital gain real property for conservation
				purposes.
					Sec. 204. Tax credit for recovery and restoration of endangered
				species.
					Sec. 205. Deduction for endangered species recovery
				expenditures.
					Sec. 206. Exclusion for certain payments and programs relating
				to fish and wildlife.
					Sec. 207. Credit for easements granted under certain Department
				of Agriculture conservation programs.
					Subtitle B—Timber provisions
					Sec. 211. Forest conservation bonds.
					Sec. 212. Deduction for qualified timber gain.
					Sec. 213. Excise tax not applicable to section 1203 deduction
				of real estate investment trusts.
					Sec. 214. Timber REIT
				modernization.
					Sec. 215. Mineral royalty income qualifying income for timber
				REITs.
					Sec. 216. Modification of taxable REIT subsidiary asset test
				for timber REITs.
					Sec. 217. Safe harbor for timber property.
					TITLE III—Energy provisions
					Subtitle A—Electricity generation
					Sec. 301. Credit for residential and business wind
				property.
					Sec. 302. Landowner incentive to encourage electric
				transmission build-out.
					Sec. 303. Exception to reduction of renewable electricity
				credit.
					Subtitle B—Alcohol fuel
					Sec. 311. Expansion of special allowance to cellulosic biomass
				alcohol fuel plant property.
					Sec. 312. Credit for production of cellulosic biomass
				alcohol.
					Sec. 313. Extension of small ethanol producer
				credit.
					Sec. 314. Credit for producers of fossil free
				alcohol.
					Sec. 315. Modification of alcohol credit.
					Sec. 316. Calculation of volume of alcohol for fuel
				credits.
					Sec. 317. Ethanol tariff extension.
					Sec. 318. Elimination and reductions of duty drawback on
				certain imported ethanol.
					Subtitle C—Biodiesel and renewable diesel fuel
					Sec. 321. Extension and modification of credit for biodiesel
				and renewable diesel used as fuel.
					Sec. 322. Treatment of qualified alcohol fuel mixtures and
				qualified biodiesel fuel mixtures as taxable fuels.
					Subtitle D—Alternative fuel
					Sec. 331. Extension and modification of alternative fuel
				credit.
					Sec. 332. Extension of alternative fuel vehicle refueling
				property credit.
					TITLE IV—Agricultural provisions
					Sec. 401. Increase in loan limits on agricultural
				bonds.
					Sec. 402. Modification of installment sale rules for certain
				farm property.
					Sec. 403. Allowance of section 1031 treatment for exchanges
				involving certain mutual ditch, reservoir, or irrigation company
				stock.
					Sec. 404. Credit to holders of rural renaissance
				bonds.
					Sec. 405. Agricultural chemicals security credit.
					Sec. 406. Credit for drug safety and effectiveness testing for
				minor animal species.
					Sec. 407. Certain farming business machinery and equipment
				treated as 5-year property.
					Sec. 408. Expensing of broadband Internet access
				expenditures.
					Sec. 409. Credit for energy efficient motors.
					TITLE V—Revenue raising provisions
					Subtitle A—Miscellaneous revenue provisions
					Sec. 501. Limitation on farming losses of certain
				taxpayers.
					Sec. 502. Modification to optional method of computing net
				earnings from self-employment.
					Sec. 503. Information reporting for Commodity Credit
				Corporation transactions.
					Sec. 504. Modification of section 1031 treatment for certain
				real estate.
					Sec. 505. Modification of effective date of leasing provisions
				of the American Jobs Creation Act of 2004.
					Sec. 506. Time for payment of corporate estimated
				taxes.
					Sec. 507. Ineligibility of collectibles for nontaxable like
				kind exchange treatment.
					Sec. 508. Denial of deduction for certain fines, penalties, and
				other amounts.
					Sec. 509. Increase in information return penalties.
					Subtitle B—Economic substance doctrine
					Sec. 511. Clarification of economic substance
				doctrine.
					Sec. 512. Penalty for understatements attributable to
				transactions lacking economic substance, etc.
					Sec. 513. Denial of deduction for interest on underpayments
				attributable to noneconomic substance transactions.
				
			ISupplemental
			 agricultural disaster assistance from the Agriculture Disaster Relief Trust
			 Fund
			101.Supplemental
			 agriculture disaster assistance
				(a)In
			 generalThe Trade Act of 1974
			 (19 U.S.C. 2101 et seq.) is amended by adding at the end the following:
					
						IXSupplemental
				agriculture disaster assistance
							901.Permanent
				authority for supplemental revenue assistance
								(a)DefinitionsIn this section:
									(1)Actual
				production history yieldThe term actual production history
				yield means the weighted average actual production history for each
				insurable commodity or noninsurable commodity, as calculated under the Federal
				Crop Insurance Act (7 U.S.C. 1501 et seq.) or the noninsured crop disaster
				assistance program, respectively.
									(2)Counter-cyclical
				program payment yieldThe term counter-cyclical program
				payment yield means the weighted average payment yield established under
				section 1102 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				7912).
									(3)Disaster
				county
										(A)In
				generalThe term disaster county means a county
				included in the geographic area covered by a qualifying natural disaster
				declaration.
										(B)InclusionThe
				term disaster county includes—
											(i)a
				county contiguous to a county described in subparagraph (A); and
											(ii)any farm in
				which, during a calendar year, the total loss of production of the farm
				relating to weather is greater than 50 percent of the normal production of the
				farm, as determined by the Secretary.
											(4)Eligible
				producer on a farm
										(A)In
				generalThe term eligible producer on a farm means
				an individual or entity described in subparagraph (B) that, as determined by
				the Secretary, assumes the production and market risks associated with the
				agricultural production of crops or livestock.
										(B)DescriptionAn
				individual or entity referred to in subparagraph (A) is—
											(i)a
				citizen of the United States;
											(ii)a resident
				alien;
											(iii)a partnership
				of citizens of the United States; or
											(iv)a corporation,
				limited liability corporation, or other farm organizational structure organized
				under State law.
											(5)Farm
										(A)In
				generalThe term farm means, in relation to an
				eligible producer on a farm, the sum of all crop acreage in all counties
				that—
											(i)is used for
				grazing by the eligible producer; or
											(ii)is planted or
				intended to be planted for harvest by the eligible producer.
											(B)AquacultureIn
				the case of aquaculture, the term farm means, in relation to an
				eligible producer on a farm, all fish being produced in all counties that are
				intended to be harvested for sale by the eligible producer.
										(C)HoneyIn
				the case of honey, the term farm means, in relation to an eligible
				producer on a farm, all bees and beehives in all counties that are intended to
				be harvested for a honey crop by the eligible producer.
										(6)Farm-raised
				fishThe term farm-raised fish means any aquatic
				species (including any species of finfish, mollusk, crustacean, or other
				aquatic invertebrate, amphibian, reptile, or aquatic plant) that is propagated
				and reared in a controlled or semicontrolled environment.
									(7)Insurable
				commodityThe term insurable commodity means an
				agricultural commodity (excluding livestock) for which the producer on a farm
				is eligible to obtain a policy or plan of insurance under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.).
									(8)LivestockThe
				term livestock includes—
										(A)cattle (including
				dairy cattle);
										(B)bison;
										(C)poultry;
										(D)sheep;
										(E)swine;
										(F)horses;
				and
										(G)other livestock,
				as determined by the Secretary.
										(9)Moving 5-year
				olympic average county yieldThe term moving 5-year Olympic
				average county yield means the weighted average yield obtained from the
				5 most recent years of yield data provided by the National Agriculture
				Statistics Service obtained from data after dropping the highest and the lowest
				yields.
									(10)Noninsurable
				commodityThe term noninsurable commodity means a
				crop for which the eligible producers on a farm are eligible to obtain
				assistance under the noninsured crop assistance program.
									(11)Noninsured
				crop assistance programThe term noninsured crop assistance
				program means the program carried out under section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
									(12)Qualifying
				natural disaster declarationThe term qualifying natural
				disaster declaration means a natural disaster declared by the Secretary
				for production losses under section 321(a) of the
				Consolidated Farm and Rural Development
				Act (7 U.S.C. 1961(a)).
									(13)SecretaryThe
				term Secretary means the Secretary of Agriculture.
									(14)StateThe
				term State means—
										(A)a State;
										(B)the District of
				Columbia;
										(C)the Commonwealth
				of Puerto Rico; and
										(D)any other
				territory or possession of the United States.
										(15)Trust
				FundThe term Trust Fund means the Agriculture
				Disaster Relief Trust Fund established under section 902.
									(16)United
				StatesThe term United States when used in a
				geographical sense, means all of the States.
									(b)Supplemental
				revenue assistance payments
									(1)In
				generalThe Secretary shall use such sums as are necessary from
				the Trust Fund to make crop disaster assistance payments to eligible producers
				on farms in disaster counties that have incurred crop production losses or crop
				quality losses, or both, during the crop year.
									(2)Amount
										(A)In
				generalSubject to subparagraph (B), the Secretary shall provide
				crop disaster assistance payments under this section to an eligible producer on
				a farm in an amount equal to 52 percent of the difference between—
											(i)the disaster
				assistance program guarantee, as described in paragraph (3); and
											(ii)the total farm
				revenue for a farm, as described in paragraph (4).
											(B)LimitationThe
				disaster assistance program guarantee for a crop used to calculate the payments
				for a farm under subparagraph (A)(i) may not be greater than 90 percent of the
				sum of the expected revenue, as described in paragraph (5) for each of the
				crops on a farm, as determined by the Secretary.
										(3)Supplemental
				revenue assistance program guarantee
										(A)In
				generalExcept as otherwise provided in this paragraph, the
				supplemental assistance program guarantee shall be the sum obtained by
				adding—
											(i)for each
				insurable commodity on the farm, the product obtained by multiplying—
												(I)the greatest
				of—
													(aa)the actual
				production history yield;
													(bb)85
				percent of the moving 5-year Olympic average county yield; and
													(cc)the
				counter-cyclical program payment yield for each crop;
													(II)the percentage
				of the crop insurance yield guarantee;
												(III)the percentage
				of crop insurance price elected by the eligible producer;
												(IV)the crop
				insurance price; and
												(V)115 percent;
				and
												(ii)for each
				noninsurable commodity on a farm, the product obtained by multiplying—
												(I)the weighted
				noninsured crop assistance program yield guarantee;
												(II)except as
				provided in subparagraph (B), 100 percent of the noninsured crop assistance
				program established price; and
												(III)115
				percent.
												(B)Supplemental
				buy-up noninsured assistance programBeginning on the date that
				the Secretary makes available supplemental buy-up coverage under the noninsured
				assistance program in accordance with subsection (h), the percentage described
				in subclause (II) of subparagraph (A)(ii) shall be equal to the percentage of
				the noninsured assistance program price guarantee elected by the
				producer.
										(C)Adjustment
				insurance guaranteeNotwithstanding subparagraph (A), in the case
				of an insurable commodity for which a plan of insurance provides for an
				adjustment in the guarantee, such as in the case of prevented planting, the
				adjusted insurance guarantee shall be the basis for determining the disaster
				assistance program guarantee for the insurable commodity.
										(D)Adjusted
				assistance levelNotwithstanding subparagraph (A), in the case of
				a noninsurable commodity for which the noninsured crop assistance program
				provides for an adjustment in the level of assistance, such as in the case of
				prevented harvesting, the adjusted assistance level shall be the basis for
				determining the disaster assistance program guarantee for the noninsurable
				commodity.
										(E)Equitable
				treatment for non-yield based policiesThe Secretary shall
				establish equitable treatment for non-yield based policies and plans of
				insurance, such as the Adjusted Gross Revenue Lite insurance program.
										(F)Public managed
				landNotwithstanding subparagraph (A), if rangeland is managed by
				a Federal agency and the carrying capacity of the managed rangeland is reduced
				as a result of a disaster in the preceding year that was the basis for a
				qualifying natural disaster declaration—
											(i)the calculation
				for the supplemental assistance program guarantee determined under subparagraph
				(A) as the guarantee applies to the managed rangeland shall be not less than 75
				percent of the guarantee for the preceding year; and
											(ii)the requirement
				for a designation by the Secretary for the current year is waived.
											(4)Farm
				revenue
										(A)In
				generalFor purposes of this subsection, the total farm revenue
				for a farm, shall equal the sum obtained by adding—
											(i)the estimated
				actual value for grazing and for each crop produced on a farm by using the
				product obtained by multiplying—
												(I)the actual crop
				acreage grazed or harvested by an eligible producer on a farm;
												(II)the estimated
				actual yield of the grazing land or crop production; and
												(III)subject to
				subparagraphs (B) and (C), the average market price received or value of the
				production during the first 5 months of the marketing year for the county in
				which the farm or portion of a farm is located;
												(ii)20 percent of
				amount of any direct payments made to the producer under section 1103 of the
				Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7913);
											(iii)the amount of
				payments for prevented planting on a farm;
											(iv)the amount of
				crop insurance indemnities received by an eligible producer on a farm for each
				crop on a farm, including indemnities for grazing losses;
											(v)the amount of
				payments an eligible producer on a farm received under the noninsured crop
				assistance program for each crop on a farm, including grazing losses;
				and
											(vi)the value of any
				other natural disaster assistance payments provided by the Federal Government
				to an eligible producer on a farm for each crop on a farm for the same loss for
				which the eligible producer is seeking assistance.
											(B)AdjustmentThe
				Secretary shall adjust the average market price received by the eligible
				producer on a farm—
											(i)to reflect the
				average quality discounts applied to the local or regional market price of a
				crop, hay, or forage due to a reduction in the intrinsic characteristics of the
				production resulting from adverse weather, as determined annually by the State
				office of the Farm Service Agency; and
											(ii)to account for a
				crop the value of which is reduced due to excess moisture resulting from a
				disaster-related condition.
											(C)Maximum amount
				for certain cropsWith respect to a crop for which an eligible
				producer on a farm receives assistance under the noninsured crop assistance
				program, the average market price received or value of the production during
				the first 5 months of the marketing year for the county in which the farm or
				portion of a farm is located shall be an amount not more than 100 percent of
				the price of the crop established under the noninsured crop assistance
				program.
										(5)Expected
				revenueThe expected revenue for each crop on a farm shall equal
				the sum obtained by adding—
										(A)the expected
				value of grazing;
										(B)the product
				obtained by multiplying—
											(i)the greatest
				of—
												(I)the actual
				production history yield of the eligible producer on a farm;
												(II)the moving
				5-year Olympic average county yield; and
												(III)the
				counter-cyclical program payment yield;
												(ii)the acreage
				planted or intended to be planted for each crop; and
											(iii)100 percent of
				the insurance price guarantee; and
											(C)the product
				obtained by multiplying—
											(i)100 percent of
				the noninsured crop assistance program yield; and
											(ii)100 percent of
				the noninsured crop assistance program price for each of the crops on a
				farm.
											(c)Livestock
				indemnity payments
									(1)In
				generalThe Secretary shall use such sums as are necessary from
				the Trust Fund to make livestock indemnity payments to eligible producers on
				farms that have incurred livestock death losses in excess of the normal
				mortality due to adverse weather, as determined by the Secretary, during the
				calendar year, including losses due to hurricanes, floods, blizzards, disease,
				wildfires, extreme heat, and extreme cold.
									(2)Payment
				ratesIndemnity payments to an eligible producer on a farm under
				paragraph (1) shall be made at a rate of 75 percent of the market value of the
				applicable livestock on the day before the date of death of the livestock, as
				determined by the Secretary.
									(d)Emergency
				assistance for livestock, honey bees, and farm-raised fish
									(1)In
				generalThe Secretary shall use up to $35,000,000 per year from
				the Trust Fund to provide emergency relief to eligible producers of livestock,
				honey bees, and farm-raised fish to aid in the reduction of losses due to
				adverse weather or other environmental conditions, such as blizzards and
				wildfires, as determined by the Secretary, that are not covered under the
				authority of the Secretary to make qualifying natural disaster
				declarations.
									(2)Use of
				fundsFunds made available under this subsection shall be used to
				reduce losses caused by feed or water shortages, disease, or other factors as
				determined by the Secretary.
									(3)Availability of
				fundsAny funds made available under this subsection and not used
				in a crop year shall remain available until expended.
									(e)Tree assistance
				program
									(1)DefinitionsIn
				this subsection:
										(A)Eligible
				orchardistThe term eligible orchardist means a
				person that—
											(i)produces annual
				crops from trees for commercial purposes; or
											(ii)produces
				nursery, ornamental, fruit, nut, or Christmas trees for commercial sale.
											(B)Natural
				disasterThe term natural disaster means plant
				disease, insect infestation, drought, fire, freeze, flood, earthquake,
				lightning, or other occurrence, as determined by the Secretary.
										(C)TreeThe
				term tree includes a tree, bush, and vine.
										(2)Eligibility
										(A)LossSubject
				to subparagraph (B), the Secretary shall provide assistance under paragraph (3)
				to eligible orchardists that planted trees for commercial purposes but lost the
				trees as a result of a natural disaster, as determined by the Secretary.
										(B)LimitationAn
				eligible orchardist shall qualify for assistance under subparagraph (A) only if
				the tree mortality of the eligible orchardist, as a result of damaging weather
				or related condition, exceeds 15 percent (adjusted for normal
				mortality).
										(3)AssistanceThe
				assistance provided by the Secretary to eligible orchardists for losses
				described in paragraph (2) shall consist of—
										(A)(i)reimbursement of 75
				percent of the cost of replanting trees lost due to a natural disaster, as
				determined by the Secretary, in excess of 15 percent mortality (adjusted for
				normal mortality); or
											(ii)at the option of the Secretary,
				sufficient seedlings to reestablish a stand; and
											(B)reimbursement of
				50 percent of the cost of pruning, removal, and other costs incurred by an
				eligible orchardist to salvage existing trees or, in the case of tree
				mortality, to prepare the land to replant trees as a result of damage or tree
				mortality due to a natural disaster, as determined by the Secretary, in excess
				of 15 percent damage or mortality (adjusted for normal tree damage and
				mortality).
										(f)Pest and disease
				management and disaster prevention
									(1)DefinitionsIn this subsection:
										(A)Early pest
				detection and surveillanceThe term early pest detection and
				surveillance means the full range of activities undertaken to find newly
				introduced pests, whether the pests are new to the United States or new to
				certain areas of the United States, before—
											(i)the pests become established; or
											(ii)the pest infestations become too large and
				costly to eradicate or control.
											(B)PestThe term pest has the
				meaning given the term plant pest in section 403 of the Plant
				Protection Act (7 U.S.C. 7702).
										(C)Specialty
				cropThe term specialty crop has the meaning given
				the term in section 3 of the Specialty Crops Competitiveness Act of 2004 (7
				U.S.C. 1621 note; Public Law 108–465).
										(D)State department
				of agricultureThe term
				State department of agriculture means an agency of a State that
				has a legal responsibility to perform early pest detection and surveillance
				activities.
										(2)EstablishmentThe
				Secretary shall establish a program—
										(A)to conduct early pest detection and
				surveillance activities in cooperation with State departments of
				agriculture;
										(B)to determine and
				prioritize pest and disease threats to domestic production of specialty
				crops;
										(C)to create an audit-based certification
				approach to protect against the spread of plant pests and to facilitate the
				interstate movement of plants and plant products; and
										(D)to prevent
				potential damage from crop disasters caused by pests and diseases.
										(3)Early pest
				detection and surveillance improvement program
										(A)Cooperative
				agreementsThe Secretary shall enter into cooperative agreements
				with State departments of agriculture to provide grants to the State
				departments of agriculture for early pest detection and surveillance
				activities.
										(B)Application
											(i)In
				generalA State department of
				agriculture seeking to enter into a cooperative agreement under this subsection
				shall submit to the Secretary an application containing such information as the
				Secretary may require.
											(ii)NotificationThe Secretary shall notify applicants
				of—
												(I)the requirements to be imposed on a State
				department of agriculture for auditing of, and reporting on, the use of any
				funds provided by the Secretary under the cooperative agreement;
												(II)the criteria to be used to ensure that
				early pest detection and surveillance activities supported under the
				cooperative agreement are based on sound scientific data or thorough risk
				assessments; and
												(III)the means of
				identifying pathways of pest introductions.
												(C)Use of
				funds
											(i)Pest detection
				and surveillance activitiesA State department of agriculture
				that receives funds under this subsection shall use the funds to carry out
				early pest detection and surveillance activities approved by the Secretary to
				prevent the introduction or spread of a pest.
											(ii)SubagreementsA State department of agriculture may use
				funds received under this subsection to enter into subagreements with political
				subdivisions in the State that have legal responsibilities relating to
				agricultural pest and disease surveillance.
											(D)Special funding
				considerationsSubject to the
				availability of funds under paragraph (9), the Secretary shall provide funds to
				a State department of agriculture that the Secretary determines is in a State
				that has a high risk of being affected by 1 or more pest, based on—
											(i)the number of international airports and
				maritime facilities in the State;
											(ii)the volume of
				international passenger and cargo entry into the State;
											(iii)(I)the geographic location
				of the State; and
												(II)whether the location is conducive to
				agricultural pest and disease establishment due to the climate or crop
				diversity of the State;
												(iv)(I)the types of agricultural commodities or
				plants produced in the State; and
												(II)whether the commodities or plants produced
				are conducive to agricultural pest and disease establishment due to the climate
				or crop diversity of the State;
												(v)whether the Secretary has declared an
				emergency in the State pursuant to section 442 of the Plant Protection Act (7
				U.S.C. 7772) due to an agricultural pest or disease of Federal concern;
				and
											(vi)such other
				factors as the Secretary considers appropriate.
											(E)Cost-share
											(i)Federal cost
				share; form of non-Federal cost shareExcept as provided in
				clause (ii), a cooperative agreement entered into under subparagraph (A) shall
				provide that—
												(I)the Federal share
				of carrying out the cooperative agreement shall not exceed 75 percent of the
				total cost;
												(II)the non-Federal
				share of the cost of carrying out the agreement may be provided in-kind;
				and
												(III)any in-kind
				costs may include indirect costs as considered appropriate by the
				Secretary.
												(ii)Ability to
				provide fundsThe Secretary shall not take the ability to provide
				non-Federal costs to carry out a cooperative agreement entered into under
				subparagraph (A) into consideration in deciding whether to enter into a
				cooperative agreement with a State department of agriculture.
											(iii)Special
				funding considerationsThe non-Federal share of carrying out
				subparagraph (D) shall not exceed 40 percent of the total costs of carrying out
				that subparagraph.
											(F)Reporting
				requirementNot later than 180 days after the date of completion
				of an early pest detection and surveillance activity conducted by a State
				department of agriculture using funds provided under this subsection, the State
				department of agriculture shall submit to the Secretary a report that describes
				the purposes and results of the activities, including any activities conducted
				pursuant to a subagreement referred to in subparagraph (C)(ii).
										(4)Threat
				identification and mitigation program
										(A)In
				generalIn conducting the program established under paragraph
				(2), the Secretary shall—
											(i)develop risk
				assessments of the existing and potential threat to the specialty crop industry
				in the United States from pests and disease;
											(ii)prepare a list
				that prioritizes pest and disease threats to the specialty crop
				industry;
											(iii)develop action plans, in consultation with
				State departments of agriculture and other State or regional resource
				partnerships, that effectively address pest and disease threats to the
				specialty crop industry, including pathway analysis, domestic and offshore
				mitigation measures, and comprehensive exclusion measures at ports of entry and
				other key distribution centers, in addition to strategies to employ if a pest
				or disease is introduced;
											(iv)implement the
				action plans as soon as the action plans are developed to test the
				effectiveness of the action plans and help prevent new foreign and domestic
				pest and disease threats from being introduced or widely disseminated in the
				United States; and
											(v)collaborate with the nursery industry,
				research institutions, and other appropriate entities to develop a nursery pest
				risk management system—
												(I)to identify nursery pests and
				diseases;
												(II)to prevent the introduction, establishment,
				and spread of the pests and diseases; and
												(III)to reduce the risk of, prioritize,
				mitigate, and eradicate the pests and diseases.
												(B)ReportsNot later than 1 year after the date of
				enactment of this title, and annually thereafter, the Secretary shall update
				and submit to Congress the priority list and action plans described in
				subparagraph (A), including an accounting of funds expended on the action
				plans.
										(5)Audit-based
				approach to specialty crop phytosanitary certificationIn conducting the program established under
				paragraph (2), the Secretary shall provide funds and technical assistance to
				specialty crop growers, organizations representing specialty crop growers, and
				State and local agencies working with specialty crop growers and organizations
				for the development and implementation of certification systems based on
				audit-based approaches (such as best management practices or nursery pest risk
				management systems) to address plant pests and mitigate the risk of plant pests
				in the movement of plants and plant products.
									(6)Cooperative
				agreementsThe Secretary may
				enter into cooperative agreements with other Federal departments or agencies,
				States or political subdivisions of States, national governments, local
				governments of other nations, domestic or international organizations, domestic
				or international associations, and other persons to carry out this
				subsection.
									(7)ConsultationThe Secretary shall consult with the
				National Plant Board, State departments of agriculture, and specialty crop
				grower organizations to establish funding priorities under this subsection for
				each fiscal year.
									(8)Administrative
				costsNot more than 5 percent
				of the funds provided under this subsection may be used for administrative
				costs.
									(9)FundingThe
				Secretary shall use from the Trust Fund to carry out this subsection—
										(A)$10,000,000 for
				fiscal year 2008;
										(B)$15,000,000 for
				fiscal year 2009;
										(C)$30,000,000 for
				fiscal year 2010;
										(D)$45,000,000 for
				fiscal year 2011; and
										(E)$60,000,000 for
				fiscal year 2012.
										(g)Risk management
				purchase requirement
									(1)In
				generalExcept as otherwise provided in this subsection, the
				eligible producers on a farm shall not be eligible for assistance under this
				section with respect to losses to an insurable commodity or noninsurable
				commodity if the eligible producers on the farm—
										(A)in the case of an
				insurable commodity, did not obtain a policy or plan of insurance for the
				insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et
				seq.) (excluding a crop insurance pilot program under that Act) for the crop
				incurring the losses; or
										(B)in the case of a
				noninsurable commodity, did not file the required paperwork, and pay the
				administrative fee by the applicable State filing deadline, for the
				noninsurable commodity under the noninsured crop assistance program for the
				crop incurring the losses.
										(2)MinimumTo
				be considered to have obtained insurance under paragraph (1), an eligible
				producer on a farm shall have obtained a policy or plan of insurance with not
				less than 50 percent yield coverage at 55 percent of the insurable price for
				each crop grazed, planted, or intended to be planted for harvest on a whole
				farm.
									(3)WaiverWith
				respect to eligible producers that are limited resource, minority, or beginning
				farmers or ranchers, as determined by the Secretary, the Secretary may—
										(A)waive paragraph
				(1); and
										(B)provide disaster
				assistance under this section at a level that the Secretary determines to be
				equitable and appropriate.
										(4)Equitable
				reliefThe Secretary may provide equitable relief to eligible
				producers on a farm that unintentionally fail to meet the requirements of
				paragraph (1) for 1 or more crops on a farm on a case-by-case basis, as
				determined by the Secretary.
									(h)Supplemental
				buy-up noninsured assistance program
									(1)In
				generalThe Secretary shall establish a program under which
				eligible producers on a farm may purchase under the noninsured crop assistance
				program additional yield and price coverage for a crop, including a forage,
				hay, or honey crop, of—
										(A)60 or 65 percent
				(as elected by the producers on the farm) of the yield established for the crop
				under the program; and
										(B)100 percent of
				the price established for the crop under the program.
										(2)FeesThe
				Secretary shall establish and collect fees from eligible producers on a farm
				participating in the program established under paragraph (1) to offset all of
				the costs of the program, as determined by the Secretary.
									(i)Payment
				limitations
									(1)In
				generalThe total amount of disaster assistance that an eligible
				producer on a farm may receive under this section may not exceed
				$100,000.
									(2)AGI
				limitationSection 1001D of the Food Security Act of 1985 (7
				U.S.C. 1308–3a or any successor provision) shall apply with respect to
				assistance provided under this section.
									(j)Period of effectivenessThis section shall be effective only for
				losses that are incurred as the result of a disaster, adverse weather, or other
				environmental condition that occurs on or before September 30, 2012, as
				determined by the Secretary.
								902.Agriculture
				Disaster Relief Trust Fund
								(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Agriculture Disaster Relief Trust
				Fund, consisting of such amounts as may be appropriated or credited to
				such Trust Fund as provided in this section.
								(b)Transfer to
				Trust Fund
									(1)In
				generalThere are appropriated to the Agriculture Disaster Relief
				Trust Fund amounts equivalent to 3.34 percent of the amounts received in the
				general fund of the Treasury of the United States during fiscal years 2008
				through 2012 attributable to the duties collected on articles entered, or
				withdrawn from warehouse, for consumption under the Harmonized Tariff Schedule
				of the United States.
									(2)Amounts based
				on estimatesThe amounts appropriated under this section shall be
				transferred at least monthly from the general fund of the Treasury of the
				United States to the Agriculture Disaster Relief Trust Fund on the basis of
				estimates made by the Secretary of the Treasury. Proper adjustments shall be
				made in the amounts subsequently transferred to the extent prior estimates were
				in excess of or less than the amounts required to be transferred.
									(c)Administration
									(1)ReportsThe
				Secretary of the Treasury shall be the trustee of the Agriculture Disaster
				Relief Trust Fund and shall submit an annual report to Congress each year on
				the financial condition and the results of the operations of such Trust Fund
				during the preceding fiscal year and on its expected condition and operations
				during the 5 fiscal years succeeding such fiscal year. Such report shall be
				printed as a House document of the session of Congress to which the report is
				made.
									(2)Investment
										(A)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Agriculture Disaster Relief Trust Fund as is not in his judgment
				required to meet current withdrawals. Such investments may be made only in
				interest bearing obligations of the United States. For such purpose, such
				obligations may be acquired—
											(i)on original issue
				at the issue price, or
											(ii)by purchase of
				outstanding obligations at the market price.
											(B)Sale of
				obligationsAny obligation acquired by the Agriculture Disaster
				Relief Trust Fund may be sold by the Secretary of the Treasury at the market
				price.
										(C)Interest on
				certain proceedsThe interest on, and the proceeds from the sale
				or redemption of, any obligations held in the Agriculture Disaster Relief Trust
				Fund shall be credited to and form a part of such Trust Fund.
										(d)Expenditures
				from trust fundAmounts in the Agriculture Disaster Relief Trust
				Fund shall be available for the purposes of making expenditures to meet those
				obligations of the United States incurred under section 901.
								(e)Authority to
				borrow
									(1)In
				generalThere are authorized to be appropriated, and are
				appropriated, to the Agriculture Disaster Relief Trust Fund, as repayable
				advances, such sums as may be necessary to carry out the purposes of such Trust
				Fund.
									(2)Repayment of
				advances
										(A)In
				generalAdvances made to the Agriculture Disaster Relief Trust
				Fund shall be repaid, and interest on such advances shall be paid, to the
				general fund of the Treasury when the Secretary determines that moneys are
				available for such purposes in such Trust Fund.
										(B)Rate of
				interestInterest on advances made pursuant to this subsection
				shall be—
											(i)at a rate
				determined by the Secretary of the Treasury (as of the close of the calendar
				month preceding the month in which the advance is made) to be equal to the
				current average market yield on outstanding marketable obligations of the
				United States with remaining periods to maturity comparable to the anticipated
				period during which the advance will be outstanding, and
											(ii)compounded
				annually.
											.
				(b)Secretarial
			 discretionSection 442(c) of the Plant Protection Act (7 U.S.C.
			 7772(c)) is amended by striking of longer than 60 days.
				IIConservation
			 provisions
			ALand and species
			 preservation provisions
				201.Conservation reserve tax credit
					(a)Allowance of creditSubpart B
			 of part IV of subchapter A of chapter 1 is amended by adding at the end the
			 following new section:
						
							30D.Conservation
				reserve credit
								(a)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the rental
				value of any land enrolled in the conservation reserve program.
								(b)Limitations
									(1)Limitation based on amount of
				taxThe credit allowed under
				this section for any taxable year shall not exceed the excess of—
										(A)the regular tax liability for the taxable
				year reduced by the sum of the credits allowable under subpart A and sections
				27, 30, 30B, and 30C, over
										(B)the tentative minimum tax for the taxable
				year.
										(2)Limitation
				based on allocated portion of national limitationThe credit
				allowed under subsection (a) for any taxpayer for any taxable year shall not
				exceed the excess of—
										(A)the amount of the
				national credit limitation allocated to such taxpayer under subsection (c) for
				the fiscal year in which such taxable year ends and all prior fiscal years,
				over
										(B)the credit
				allowed under subsection (a) for all prior taxable years.
										(c)Conservation reserve credit
				limitation
									(1)In generalThere is a conservation reserve credit
				limitation for each fiscal year of the United States. Such limitation
				is—
										(A)$750,000,000 for each of fiscal years 2008
				through 2012, and
										(B)zero thereafter.
										(2)Allocation
										(A)In
				generalThe Secretary, in consultation with the Secretary of
				Agriculture, shall allocate the conservation reserve credit limitation to
				taxpayers—
											(i)who are owners or
				operators of land enrolled in the conservation reserve program, and
											(ii)who have entered
				into an agreement with the Secretary of Agriculture to receive an allocation
				under this paragraph in lieu of a rental payment for such year under section
				1234 of the Food Security Act of 1985.
											(B)Allocation
				limitationThe Secretary may not allocate more than $50,000 to
				any 1 taxpayer for any fiscal year.
										(3)Carryforward of
				limitation
										(A)In generalIf for any fiscal year the limitation under
				paragraph (1) (after the application of this paragraph) exceeds the amount
				allocated to all eligible taxpayers for such fiscal year, the limitation amount
				for the following fiscal year shall be increased by the amount of such
				excess.
										(B)Special rule
				for 2012Notwithstanding
				subparagraph (A), no amount of the conservation reserve credit limitation may
				be carried to any fiscal year following fiscal year 2012.
										(d)CarryforwardIf
				the amount of the credit allowable under subsection (a) for any taxpayer for
				any taxable year (determined without regard to subsection (b)(1)) exceeds the
				limitation under subsection (b)(1), such excess may be carried forward to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such succeeding taxable year.
								(e)Other definitions and special
				rulesFor purposes of this section—
									(1)Conservation
				reserve programFor purposes of this subsection, the term
				conservation reserve program means the conservation reserve
				program established under subchapter B of chapter 1 of subtitle D of title XII
				of the Food Security Act of 1985.
									(2)Denial of double benefitNo deduction or other credit shall be
				allowed under this chapter for any amount with respect to which a credit is
				allowed under subsection (a).
									(3)Recapture of
				allocationIf a taxpayer terminates a contract under the
				conservation reserve program before the end of the fiscal year with respect to
				which an allocation under subsection (c)(2) is made, the Secretary shall
				recapture the amount of the credit allowed under this section which bears the
				same ratio to the amount so allocated as the number of days in the fiscal year
				during which the contract was not in effect bears to 365.
									(4)Treatment of
				credit under income tax and self-employment income
				taxNotwithstanding any agreement between the taxpayer and the
				Secretary of Agriculture, for purposes of this chapter and chapter 2, the
				amount of any credit received under this section shall not be treated as
				income.
									.
					(b)Conforming
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by inserting after the item relating to
			 section 30C the following new item:
						
							
								Sec. 30D. Conservation reserve
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
					202.Exclusion of
			 Conservation Reserve Program payments from SECA tax for certain
			 individuals
					(a)Internal
			 Revenue CodeSection 1402(a)(1) (defining net earnings from
			 self-employment) is amended by inserting , and including payments under
			 section 1233(2) of the Food Security Act of 1985 (16 U.S.C. 3833(2)) to
			 individuals receiving benefits under section 202 or 223 of the Social Security
			 Act after crop shares.
					(b)Social Security ActSection
			 211(a)(1) of the Social Security Act
			 is amended by inserting , and including payments under section 1233(2)
			 of the Food Security Act of 1985 (16 U.S.C. 3833(2)) to individuals receiving
			 benefits under section 202 or 223 after crop
			 shares.
					(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after December 31, 2007.
					203.Permanent
			 extension of special rule encouraging contributions of capital gain real
			 property for conservation purposes
					(a)In
			 general
						(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) (relating to contributions of qualified conservation
			 contributions) is amended by striking clause (vi).
						(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) (relating to qualified conservation contributions by
			 certain corporate farmers and ranchers) is amended by striking clause
			 (iii).
						(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
					204.Tax credit for recovery and restoration of
			 endangered species
					(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1, as amended by this Act, is amended by adding at the end the
			 following new section:
						
							30E.Endangered species recovery and restoration
				credit
								(a)In generalIn the case of an eligible taxpayer, there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to the sum of—
									(1)the habitat protection easement credit,
				plus
									(2)the habitat restoration credit.
									(b)Limitation
									(1)In generalThe credit allowed under subsection (a) for
				any taxpayer for any taxable year shall not exceed the endangered species
				recovery credit limitation allocated to the eligible taxpayer under subsection
				(f) for the calendar year in which the taxpayer's taxable year ends.
									(2)Carryforwards
										(A)In generalIf the amount of the credit allowable under
				subsection (a) for any taxpayer for any taxable year (determined without regard
				to paragraph (1)) exceeds the endangered species recovery credit limitation
				allocated under subsection (f) to such taxpayer for the calendar year in which
				the taxpayer's taxable year ends, such excess may be carried forward to the
				next taxable year for which an allocation is made to such taxpayer under
				subsection (f). Any amount carried to another taxable year under this
				subparagraph shall be treated as added to the credit allowable under subsection
				(a)(1) or (a)(2), whichever is appropriate, for such taxable year.
										(B)Carryforward of allocation
				amountIf the amount of the
				endangered species recovery credit limitation allocated to a taxpayer for any
				calendar year under subsection (f) exceeds the amount of the credit allowed to
				the taxpayer under subsection (a) for the taxable year ending in such calendar
				year, such excess may be carried forward to the next taxable year of the
				taxpayer. Any amount carried to another taxable year under this subparagraph
				shall be treated as allocated to the taxpayer for use in such taxable year
				under subsection (f).
										(c)Eligible taxpayer; qualified
				agreementsFor purposes of
				this section—
									(1)In generalThe term eligible taxpayer
				means—
										(A)a taxpayer who—
											(i)owns real property which contains the
				habitat of a qualified species, and
											(ii)enters into a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement with respect to such real property,
				and
											(B)any other taxpayer who—
											(i)is a party to a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement, and
											(ii)as part of any such agreement, agrees to
				assume responsibility for costs paid or incurred as a result of implementing
				such agreement.
											(2)Qualified perpetual habitat protection
				agreementThe term
				qualified perpetual habitat protection agreement means an
				agreement—
										(A)under which a taxpayer described in
				paragraph (1)(A) grants to the appropriate Secretary, the Secretary of
				Agriculture, the Secretary of Defense, or a State an easement in perpetuity for
				the protection of the habitat of a qualified species, and
										(B)which meets the requirements of paragraph
				(5).
										(3)Qualified 30-year habitat protection
				agreementThe term
				qualified 30-year habitat protection agreement means an agreement
				not described in paragraph (2)—
										(A)under which a taxpayer described in
				paragraph (1)(A) grants to the appropriate Secretary, the Secretary of
				Agriculture, the Secretary of Defense, or a State an easement for a period of
				30 years or greater for the protection of the habitat of a qualified species,
				and
										(B)which meets the requirements of paragraph
				(5).
										(4)Qualified habitat protection
				agreementThe term
				qualified habitat protection agreement means an agreement—
										(A)under which a taxpayer described in
				paragraph (1)(A) enters into an agreement not described in paragraph (2) or (3)
				with the appropriate Secretary, the Secretary of Agriculture, the Secretary of
				Defense, or a State to protect the habitat of a qualified species for a
				specified period of time, and
										(B)which meets the requirements of paragraph
				(5).
										(5)RequirementsAn agreement meets the requirements of this
				paragraph if the agreement—
										(A)is consistent with any recovery plan which
				is applicable and which has been approved for a qualified species under section
				4 of the Endangered Species Act of 1973,
										(B)includes a habitat management plan agreed
				to by the appropriate Secretary and the eligible taxpayer, and
										(C)requires that
				technical assistance with respect to the duties under the habitat management
				plan be provided to the taxpayer by the appropriate Secretary or an entity
				approved by the appropriate Secretary.
										(d)Habitat protection easement credit
									(1)In generalFor purposes of subsection (a)(1), the
				habitat protection easement credit for any taxable year is an amount equal
				to—
										(A)in the case of a taxpayer described in
				subsection (c)(1)(A) who has entered into a qualified perpetual habitat
				protection agreement during such taxable year, 100 percent of the excess (if
				any) of—
											(i)the fair market value of the real property
				with respect to which the qualified perpetual habitat protection agreement is
				made, determined on the day before such agreement is entered into, over
											(ii)the fair market value of such property,
				determined on the day after such agreement is entered into,
											(B)in the case of a taxpayer described in
				subsection (c)(1)(A) who has entered into a qualified 30-year habitat
				protection agreement during such taxable year, 75 percent of such excess,
				and
										(C)in the case of any other taxpayer,
				zero.
										(2)Reduction for amount received for
				easementThe amount
				determined under paragraph (1) shall be reduced by any amount received by the
				taxpayer in connection with the easement.
									(3)Limitation based on amount of
				taxThe credit allowed under
				subsection (a)(1) for any taxable year shall not exceed the sum of—
										(A)the taxpayer's regular tax liability for
				the taxable year reduced by the sum of the credits allowable under subpart A
				and sections 27, 30, 30B, 30C, and 30D, and
										(B)the tax imposed by section 55(a) for the
				taxable year.
										(4)Carryforward of unused creditIf the credit allowable under subsection
				(a)(1) for any taxable year exceeds the limitation imposed by paragraph (3) for
				such taxable year, such excess shall be carried to the succeeding taxable year
				and added to the credit allowable under subsection (a)(1) for such succeeding
				taxable year.
									(5)Qualified appraisals requiredNo amount shall be taken into account under
				this subsection unless the eligible taxpayer includes with the taxpayer's
				return for the taxable year a qualified appraisal (within the meaning of
				section 170(f)(11)(E)) of the real property.
									(e)Habitat restoration credit
									(1)In generalFor purposes of subsection (a)(2), the
				habitat restoration credit for any taxable year shall be an amount equal
				to—
										(A)in the case of a qualified perpetual
				habitat protection agreement, 100 percent of the costs paid or incurred by an
				eligible taxpayer during such taxable year pursuant to the habitat management
				plan under such agreement,
										(B)in the case of a qualified 30-year habitat
				protection agreement, 75 percent of the costs paid or incurred by an eligible
				taxpayer during such taxable year pursuant to the habitat management plan under
				such agreement, and
										(C)in the case of a qualified habitat
				protection agreement, 50 percent of the costs paid or incurred by an eligible
				taxpayer during such taxable year pursuant to the habitat management plan under
				such agreement.
										(2)Limitation based on amount of
				taxThe credit allowed under
				subsection (a)(2) for any taxable year shall not exceed the excess (if any)
				of—
										(A)the regular tax liability for the taxable
				year reduced by the sum of the credits allowable under subpart A, sections 27,
				30, 30B, 30C, 30D, and subsection (a)(1), over
										(B)the tentative minimum tax for the taxable
				year.
										(3)Carryforward of unused creditIf the credit allowable under subsection
				(a)(2) for any taxable year exceeds the limitation imposed by paragraph (2) for
				such taxable year, such excess shall be carried to the succeeding taxable year
				and added to the credit allowable under subsection (a)(2) for such succeeding
				taxable year.
									(4)Special rules
										(A)Certain costs not includedNo amount shall be taken into account with
				respect to any cost which is paid or incurred by a taxpayer to comply with any
				requirement of a Federal, State, or local government (other than costs required
				under an agreement described in subsection (c)).
										(B)Subsidized financingFor purposes of paragraph (1), the amount
				of costs paid or incurred by an eligible taxpayer pursuant to any habitat
				management plan described in subsection (c)(5)(B) shall be reduced by the
				amount of any financing provided under any Federal or State program a principal
				purpose of which is to subsidize financing for the conservation of the habitat
				of a qualified species.
										(f)Endangered species recovery credit
				limitation
									(1)In generalThere is an endangered species recovery
				credit limitation for each calendar year. Such limitation is—
										(A)for 2008, 2009, 2010, 2011, and
				2012—
											(i)with respect to
				allocations described in paragraph (2)(A)—
												(I)$5,000,000 with respect to qualified
				perpetual habitat protection agreements,
												(II)$2,000,000 with respect to qualified
				30-year habitat protection agreements, and
												(III)$1,000,000 with respect to qualified
				habitat protection agreements, and
												(ii)with respect to allocations described in
				paragraph (2)(B)—
												(I)$290,000,000 with respect to qualified
				perpetual habitat protection agreements,
												(II)$55,000,000 with respect to qualified
				30-year habitat protection agreements, and
												(III)$35,000,000 with respect to qualified
				habitat protection agreements, and
												(B)except as provided in paragraph (3), zero
				thereafter.
										(2)Allocation of limitation
										(A)Allocations in
				coordination with the Secretary of AgricultureThe limitations
				described in paragraph (1)(A)(i) shall be allocated to eligible taxpayers by
				the Secretary in consultation with the Secretary of Agriculture.
										(B)Other
				allocations
											(i)In
				generalThe limitations described in paragraph (1)(A)(ii) shall
				be allocated to eligible taxpayers in consultation with the Secretary of the
				Interior and the Secretary of Commerce.
											(ii)Establishment of allocation
				programNot later than 180
				days after the date of the enactment of this Act, the Secretary, in
				consultation with the Secretary of the Interior and the Secretary of Commerce,
				shall, by regulation, establish a program to process applications from eligible
				taxpayers and to determine how to best allocate the credit limitations under
				clause (i) taking into account the considerations described in clause
				(iii).
											(iii)ConsiderationsIn accepting applications to make
				allocations to eligible taxpayers under this section, priority shall be given
				to taxpayers with agreements—
												(I)relating to habitats that will
				significantly increase the likelihood of recovering and delisting a species as
				an endangered species or a threatened species (as defined under section 2 of
				the Endangered Species Act of 1973),
												(II)that are cost-effective and maximize the
				benefits to a qualified species per dollar expended,
												(III)relating to habitats of species which have
				a federally approved recovery plan pursuant to section 4 of the Endangered
				Species Act of 1973,
												(IV)relating to habitats with the potential to
				contribute significantly to the improvement of the status of a qualified
				species,
												(V)relating to habitats with the potential to
				contribute significantly to the eradication or control of invasive species that
				are imperiling a qualified species,
												(VI)with habitat management plans that will
				manage multiple qualified species,
												(VII)with habitat management plans that will
				create adjacent or proximate habitat for the recovery of a qualified
				species,
												(VIII)relating to habitats for qualified species
				with an urgent need for protection,
												(IX)with habitat management plans that assist
				in preventing the listing of a species as endangered or threatened under the
				Endangered Species Act of 1973 or a similar State law,
												(X)with habitat management plans that may
				resolve conflicts between the protection of qualified species and otherwise
				lawful human activities, and
												(XI)with habitat management plans that may
				resolve conflicts between the protection of a qualified species and military
				training or other military operations.
												(3)Carryover of unused
				limitationIf for any
				calendar year any of the limitations under paragraph (1) (after the application
				of this paragraph) exceeds the amount allocated to eligible taxpayers for such
				calendar year, such limitation amount for the following calendar year shall be
				increased by the amount of such excess.
									(g)Other definitions and special
				rules
									(1)Appropriate SecretaryThe term appropriate Secretary
				has the meaning given to the term Secretary under section 3(15) of
				the Endangered Species Act of 1973.
									(2)Habitat management planThe term habitat management
				plan means, with respect to any habitat, a plan which—
										(A)identifies one or more qualified species to
				which the plan applies,
										(B)is designed
				to—
											(i)restore or enhance the habitat of the
				qualified species, or
											(ii)reduce threats to the qualified species
				through the management of the habitat,
											(C)describes the
				current condition of the habitat to be restored or enhanced,
										(D)describes the
				threats to the qualified species that are intended to be reduced through the
				plan,
										(E)describes the management practices to be
				undertaken by the taxpayer,
										(F)provides a schedule of deadlines for
				undertaking such management practices and the expected responses of the habitat
				and the species,
										(G)requires monitoring of the management
				practices and the status of the qualified species and its habitat, and
										(H)describes the technical assistance to be
				provided to the taxpayer and identifies the entity that will provide such
				assistance.
										(3)Qualified speciesThe term qualified species
				means—
										(A)any species listed as an endangered species
				or threatened species under the Endangered Species Act of 1973, or
										(B)any species for which a finding has been
				made under section 4(b)(3) of the Endangered Species Act of 1973 that listing
				under such Act may be warranted.
										(4)TakingThe term taking has the
				meaning given to such term under the Endangered Species Act of 1973.
									(5)Reduction in basisFor purposes of this subtitle—
										(A)Habitat
				protection easement creditThe basis of any property for which a
				credit is allowed under subsection (a)(1) shall be reduced by the amount of
				basis which is allocated, under regulations prescribed by the Secretary, to the
				easement granted as part of a qualified perpetual habitat protection agreement
				or a qualified 30-year habitat protection agreement.
										(B)Habitat
				restoration creditIf a credit is allowed under subsection (a)(2)
				for any expenditure with respect to any property, the increase in the basis of
				such property which would (but for this subparagraph) result from such
				expenditure shall be reduced by the amount of the credit so allowed.
										(6)Denial of double benefitNo deduction or other credit shall be
				allowed under this chapter for any amount with respect to which a credit is
				allowed under subsection (a).
									(7)CertificationNo credit shall be allowed under subsection
				(a) unless the appropriate Secretary certifies that any agreement described in
				subsection (c) will contribute to the recovery of a qualified species.
									(8)Request for authorization of incidental
				takingsThe Secretary shall
				request the appropriate Secretary to consider whether to authorize under the
				Endangered Species Act of 1973 takings by an eligible taxpayer of a qualified
				species to which an agreement described in subsection (c) relates if the
				takings are incidental to—
										(A)the restoration, enhancement, or management
				of the habitat pursuant to the habitat management plan under the agreement,
				or
										(B)the use of the property to which the
				agreement pertains at any time after the expiration of the easement or the
				specified period described in subsection (c)(4)(A), but only if such use will
				leave the qualified species at least as well off on the property as it was
				before the agreement was made.
										(9)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit under any credit allowable under subsection
				(a) if the Secretary determines that—
										(A)the taxpayer has failed to carry out the
				duties of the taxpayer under the terms of a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement, and
										(B)there are no other available means to
				remediate such
				failure.
										.
					(b)GAO Study
						(1)In generalThe Comptroller General of the United
			 States shall undertake a study on the effectiveness of the credit allowed under
			 section 30E of the Internal Revenue Code of 1986 (as added by this Act).
						(2)Issues to be studiedThe study under paragraph (1) shall—
							(A)evaluate—
								(i)the
			 contributions that habitat management plans established under such credit have
			 made in restoring or enhancing species habitat and reducing threats to species,
			 and
								(ii)the
			 implementation of the credit allocation program established in section
			 30E(f)(2) of such Code (as so added), and
								(B)include recommendations for improving the
			 effectiveness of such credit.
							(3)Reports
							(A)Interim
			 reportNot later than 3 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress an interim report on the study conducted
			 under paragraph (1).
							(B)Final reportNot later than 5 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a final report on the study conducted under paragraph
			 (1).
							(c)Conforming amendments
						(1)Section 1016(a) is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by inserting
			 after paragraph (37) the following new paragraph:
							
								(38)to the extent provided in section
				30E(g)(5).
								.
						(2)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1, as amended by this Act, is amended by
			 inserting after the item relating to section 30D the following new item:
							
								
									Sec. 30E. Endangered species
				recovery and restoration
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					205.Deduction for
			 endangered species recovery expenditures
					(a)Deduction for endangered species recovery
			 expenditures
						(1)In generalParagraph (1) of section 175(c) (relating
			 to definitions) is amended by inserting after the first sentence the following
			 new sentence: Such term shall include expenditures paid or incurred for
			 the purpose of achieving site-specific management actions recommended in
			 recovery plans approved pursuant to the Endangered Species Act of
			 1973..
						(2)Conforming amendments
							(A)Section 175 is amended by inserting
			 , or for endangered species recovery after prevention of
			 erosion of land used in farming each place it appears in subsections
			 (a) and (c).
							(B)The heading of section 175 is amended by
			 inserting ; endangered
			 species recovery expenditures before the
			 period.
							(C)The item relating to section 175 in the
			 table of sections for part VI of subchapter B of chapter 1 is amended by
			 inserting ; endangered species recovery expenditures before the
			 period.
							(b)LimitationsParagraph (3) of section 175(c) (relating
			 to additional limitations) is amended—
						(1)in the heading, by inserting
			 or endangered species
			 recovery plan after conservation plan,
			 and
						(2)in subparagraph (A)(i), by inserting
			 or the recovery plan approved pursuant to the Endangered Species Act of
			 1973 after Department of Agriculture.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to expenditures paid or incurred after the date of the
			 enactment of this Act.
					206.Exclusion for
			 certain payments and programs relating to fish and wildlife
					(a)In generalSubsection (a) of section 126 (relating to
			 certain cost-sharing payments) is amended by redesignating paragraph (10) as
			 paragraph (13) and by inserting after paragraph (9) the following new
			 paragraphs:
						
							(10)The Partners for Fish and Wildlife Program
				authorized by the Partners for Fish and Wildlife Act.
							(11)The Landowner Incentive Program, the State
				Wildlife Grants Program, and the Private Stewardship Grants Program authorized
				by the Fish and Wildlife Act of 1956.
							(12)The Forest Health Protection Program and
				the program related to integrated pest management authorized by the Cooperative
				Forestry Assistance Act of
				1978.
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to payments received after the date of the enactment
			 of this Act.
					207.Credit for easements granted under certain
			 Department of Agriculture conservation programs
					(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1, as amended by this Act, is amended by adding at the end the
			 following new section:
						
							30F.Agriculture conservation easement
				credit
								(a)In generalThere shall be allowed as a credit against
				the tax imposed by this chapter for the taxable year an amount equal to the sum
				of—
									(1)the wetlands reserve conservation credit,
				plus
									(2)the working grassland protection
				credit.
									(b)Limitations
									(1)Limitation based on amount of
				taxThe credit allowed under
				this section for any taxable year shall not exceed the excess of—
										(A)the regular tax liability for the taxable
				year reduced by the sum of the credits allowable under subpart A and sections
				27, 30, 30B, 30C, 30D, 30E(a)(1), and 30E(a)(2), over
										(B)the tentative minimum tax for the taxable
				year.
										(2)Limitation
				based on allocated portion of national limitationThe credit
				allowed under subsection (a) for any taxpayer for any taxable year shall not
				exceed the excess of—
										(A)the amount of the
				national credit limitation allocated to such taxpayer under subsection (e) for
				such taxable year and all prior taxable years, over
										(B)the credit
				allowed under subsection (a) for all prior taxable years.
										(c)Wetlands
				reserve conservation credit
									(1)In
				generalFor purposes of
				subsection (a)(1), in the case of a wetlands reserve eligible taxpayer, the
				wetlands reserve conservation credit for any taxable year is an amount equal to
				the applicable percentage of the wetlands reserve easement value.
									(2)Wetlands
				reserve eligible taxpayerFor purposes of this section, the term
				wetlands reserve eligible taxpayer means any taxpayer who—
										(A)has granted an
				easement to the Secretary of Agriculture under the wetlands reserve program,
				and
										(B)who has entered
				into an agreement with the Secretary of Agriculture to receive an allocation
				under subsection (e)(2) in lieu of a payment under section 1237A(f) of the Food
				Security Act of 1985.
										(3)Applicable
				percentageFor purposes of paragraph (1), the term
				applicable percentage means the percentage equal to—
										(A)100 percent,
				minus
										(B)the highest
				percentage of tax which would apply under section 1 or 11 with respect to the
				taxpayer if the taxable income of the taxpayer were increased by an amount
				equal to the wetlands reserve easement value.
										(4)Wetlands
				reserve easement valueFor
				purposes of this section, the term wetlands reserve easement value
				means the lesser of—
										(A)the product
				of—
											(i)the wetlands
				reserve geographic area rate for the area in which the real property to which
				the easement pertains is located, and
											(ii)the number of
				acres to which the easement applies, or
											(B)the value of any
				payment to which the taxpayer would be entitled with respect to such easement
				under section 1237A(f) of the Food Security Act of 1985 if the taxpayer had not
				entered into an agreement described in paragraph (2)(B).
										(5)Wetlands
				reserve geographic area rateFor purposes of paragraph (4)(A)(i),
				the wetlands reserve geographic area rate shall be the rate per acre,
				determined by the Secretary in consultation with the Secretary of Agriculture,
				appropriate for easements granted under the wetlands reserve program in
				different geographic areas.
									(d)Working
				grassland protection credit
									(1)In
				generalFor purposes of
				subsection (a)(2), in the case of any working grassland eligible taxpayer, the
				working grassland protection credit for any taxable year is an amount equal to
				the applicable percentage of the working grassland easement value.
									(2)Working
				grassland eligible taxpayerFor purposes of this section, the
				term working grassland eligible taxpayer means any taxpayer
				who—
										(A)has granted an
				easement under the working grassland protection program to an eligible easement
				holder, and
										(B)who has entered
				into an agreement with the Secretary of Agriculture to receive an allocation
				under subsection (e)(2) in lieu of a payment under section 1238P(b) of the Food
				Security Act of 1985.
										(3)Applicable
				percentageFor purposes of paragraph (1), the term
				applicable percentage means the percentage equal to—
										(A)100 percent,
				minus
										(B)the highest
				percentage of tax which would apply under section 1 or 11 with respect to the
				taxpayer if the taxable income of the taxpayer were increased by an amount
				equal to the working grassland easement value.
										(4)Working
				grassland easement valueFor
				purposes of this section, the term working grassland easement
				value means—
										(A)in the case of a permanent conservation
				easement (within the meaning of section 1238N of the Food Security Act of
				1985), the lesser of—
											(i)the product
				of—
												(I)the working
				grassland protection geographic area rate for the area in which the real
				property to which the easement pertains is located, and
												(II)the number of
				acres to which the easement applies, or
												(ii)the value of any payment to which the
				taxpayer would be entitled in return for such easement under section
				1238P(b)(1)(A)(i) of the Food Security Act of 1985 if the taxpayer had not
				entered into an agreement described in paragraph (2)(B), and
											(B)in the case of a
				30-year conservation easement (within the meaning of section 1238N of such
				Act), the lesser of—
											(i)30 percent of the
				lesser of the amount determined under clause (i) or (ii) of subparagraph (A),
				or
											(ii)the value of any payment to which the
				taxpayer would be entitled in return for such easement under section
				1238P(b)(1)(A)(ii) of such Act if the taxpayer had not entered into an
				agreement described in paragraph (2)(B).
											(5)Working
				grassland protection geographic area rateFor purposes of
				paragraph (4)(A)(i)(I), the working grassland protection geographic area rate
				shall be the rate, determined by the Secretary in consultation with the
				Secretary of Agriculture, appropriate for easements granted under the working
				grassland protection program in different geographic areas.
									(e)National conservation credit
				limitation
									(1)In generalThe aggregate credits allowed under
				subsection (a) for all taxpayers shall not exceed $1,000,000,000.
									(2)AllocationThe
				Secretary, in consultation with the Secretary of Agriculture, shall allocate
				the credit limitation under paragraph (1) to taxpayers who grant easements
				under the wetlands reserve program and the working grassland protection
				program.
									(3)Limitation on
				allocationNo amount of the credit limitation may be allocated to
				any taxpayer for any taxable year which ends after September 30, 2012.
									(f)CarryforwardIf
				the amount of the credit allowable under subsection (a) for any taxpayer for
				any taxable year (determined without regard to subsection (b)(1)) exceeds the
				limitation under subsection (b)(1), such excess may be carried forward to the
				succeeding taxable year and added to the credit allowable under subsection (a)
				for such succeeding taxable year.
								(g)Other definitions and special
				rulesFor purposes of this section—
									(1)Wetlands
				reserve programThe term wetlands reserve program
				means the wetlands reserve program established under subchapter C of chapter 1
				of subtitle D of title XII of the Food Security Act of 1985.
									(2)Working
				grassland protection programThe term working grassland
				protection program means the grassland reserve program established under
				subchapter C of chapter 2 of subtitle D of title XII of the Food Security Act
				of 1985.
									(3)Eligible
				easement holderThe term eligible easement holder
				means the Secretary of Agriculture or a State.
									(4)Denial of double benefitNo deduction or other credit shall be
				allowed under this chapter for any amount with respect to which a credit is
				allowed under subsection (a).
									(5)Reduction in basisFor purposes of this subtitle, the basis of
				any property for which a credit is allowed under subsection (a) shall be
				reduced by the amount of basis which is allocated, under regulations prescribed
				by the Secretary, to the easement granted under the wetlands reserve program or
				the working grassland protection program.
									(6)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit of any credit allowable under subsection
				(a) if the Secretary, in consultation with the Secretary of Agriculture,
				determines that—
										(A)the eligible taxpayer has failed to carry
				out the duties of the taxpayer under the terms of the easement, and
										(B)there are no other available means to
				remediate such
				failure.
										.
					(b)Conforming
			 amendments
						(1)Section 1016(a), as amended by this Act, is
			 amended by striking and at the end of paragraph (37), by
			 striking the period at the end of paragraph (38) and inserting ,
			 and, and by inserting after paragraph (38) the following new
			 paragraph:
							
								(39)to the extent provided in section
				30F(g)(5).
								.
						(2)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1, as amended by this Act, is amended by
			 inserting after the item relating to section 30E the following new item:
							
								
									Sec. 30F. Agriculture conservation easement
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to easements granted after September 30, 2007, in
			 taxable years ending after such date.
					BTimber
			 provisions
				211.Forest
			 conservation bonds
					(a)Tax-Exempt bond
			 financing
						(1)In
			 generalFor purposes of the Internal Revenue Code of 1986, any
			 qualified forest conservation bond shall be treated as an exempt facility bond
			 under section 142 of such Code.
						(2)Qualified forest
			 conservation bondFor purposes of this section, the term
			 qualified forest conservation bond means any bond issued as part
			 of an issue if—
							(A)95 percent or more
			 of the net proceeds (as defined in section 150(a)(3) of such Code) of such
			 issue are to be used for qualified project costs, and
							(B)such bond is
			 issued before the date which is 36 months after the date of the enactment of
			 this Act.
							(3)Limitation on
			 aggregate amount issued
							(A)In
			 generalThe maximum aggregate face amount of bonds which may be
			 issued under this subsection shall not exceed $1,500,000,000 for all projects
			 (excluding refunding bonds).
							(B)Enforcement of
			 limitationAn issue shall not be treated as an issue described in
			 paragraph (2) if the aggregate face amount of bonds issued pursuant to such
			 issue for any qualified projects costs (when added to the aggregate face amount
			 of bonds previously so issued for such costs) exceeds the amount allocated
			 under subparagraph (C).
							(C)Initial
			 allocation of limitationThe limitation described in subparagraph
			 (A) shall be allocated by the Secretary of the Treasury among qualified
			 organizations as follows:
								(i)35
			 percent for qualified project costs with respect to the cost of acquisition by
			 any qualified organization in the Pacific Northwest region.
								(ii)30
			 percent for qualified project costs with respect to the cost of acquisition by
			 any qualified organization in the Western region.
								(iii)17.5 percent for
			 qualified project costs with respect to the cost of acquisition by any
			 qualified organization in the Southeast region.
								(iv)17.5 percent for
			 qualified project costs with respect to the cost of acquisition by any
			 qualified organization in the Northeast region.
								(D)Secondary
			 allocation procedureIf for the period ending on the last day of
			 the 24th month after the date of the enactment of this Act, the limitation
			 amount for any region under subparagraph (C) exceeds the amount of bonds
			 allocated by the Secretary of the Treasury during such period, the Secretary of
			 the Treasury may allocate such excess among qualified organizations in any
			 other region in such manner as the Secretary of the Treasury determines
			 appropriate.
							(E)RegionsFor
			 purposes of this paragraph—
								(i)Pacific Northwest
			 regionThe term Pacific Northwest region means
			 Region 6 as defined by the United States Forest Service of the Department of
			 Agriculture under section 200.2 of title 36, Code of Federal
			 Regulations.
								(ii)Western
			 regionThe term Western region means Regions 1, 2,
			 3, 4, 5, and 10 (as so defined).
								(iii)Southeast
			 regionThe term Southeast region means Region 8 (as
			 so defined).
								(iv)Northeast
			 regionThe term Northeast region means Region 9 (as
			 so defined).
								(4)Qualified
			 project costsFor purposes of this subsection, the term
			 qualified project costs means the costs of acquisition by a
			 qualified organization from an unrelated person of forests and forest land
			 which, at the time of acquisition or immediately thereafter, are subject to a
			 conservation restriction described in subsection (c)(2).
						(5)Special
			 rulesIn applying the Internal Revenue Code of 1986 to any
			 qualified forest conservation bond, the following modifications shall
			 apply:
							(A)Section 146 of
			 such Code (relating to volume cap) shall not apply.
							(B)For purposes of
			 section 147(b) of such Code (relating to maturity may not exceed 120 percent of
			 economic life), the land and standing timber acquired with proceeds of
			 qualified forest conservation bonds shall have an economic life of 35
			 years.
							(C)Subsections (c)
			 and (d) of section 147 of such Code (relating to limitations on acquisition of
			 land and existing property) shall not apply.
							(6)Treatment of
			 current refunding bondsParagraphs (2)(B) and (3) shall not apply
			 to any bond (or series of bonds) issued to refund a qualified forest
			 conservation bond issued before the date which is 36 months after the date of
			 the enactment of this Act, if—
							(A)the average
			 maturity date of the issue of which the refunding bond is a part is not later
			 than the average maturity date of the bonds to be refunded by such
			 issue,
							(B)the amount of the
			 refunding bond does not exceed the outstanding amount of the refunded bond,
			 and
							(C)the net proceeds of
			 the refunding bond are used to redeem the refunded bond not later than 90 days
			 after the date of the issuance of the refunding bond.
							For purposes
			 of subparagraph (A), average maturity shall be determined in accordance with
			 section 147(b)(2)(A) of such Code.(7)Effective
			 dateThis subsection shall apply to obligations issued on or
			 after the date which is 180 days after the date of the enactment of this
			 Act.
						(b)Items from
			 qualified harvesting activities not subject to tax or taken into
			 account
						(1)In
			 generalIncome, gains, deductions, losses, or credits from a
			 qualified harvesting activity conducted by a qualified organization shall not
			 be subject to tax or taken into account under subtitle A of the Internal
			 Revenue Code of 1986.
						(2)LimitationThe
			 amount of income excluded from gross income under paragraph (1) for any taxable
			 year shall not exceed the amount used by the qualified organization to make
			 debt service payments during such taxable year for qualified forest
			 conservation bonds.
						(3)Qualified
			 harvesting activityFor purposes of paragraph (1)—
							(A)In
			 generalThe term qualified harvesting activity means
			 the sale, lease, or harvesting, of standing timber—
								(i)on
			 land owned by a qualified organization which was acquired with proceeds of
			 qualified forest conservation bonds, and
								(ii)pursuant to a
			 qualified conservation plan adopted by the qualified organization.
								(B)Exceptions
								(i)Cessation as
			 qualified organizationThe term qualified harvesting
			 activity shall not include any sale, lease, or harvesting for any period
			 during which the organization ceases to qualify as a qualified
			 organization.
								(ii)Exceeding
			 limits on harvestingThe term qualified harvesting
			 activity shall not include any sale, lease, or harvesting of standing
			 timber on land acquired with proceeds of qualified forest conservation bonds to
			 the extent that—
									(I)the average annual
			 area of timber harvested from such land exceeds 2.5 percent of the total area
			 of such land, or
									(II)the quantity of
			 timber removed from such land exceeds the quantity which can be removed from
			 such land annually in perpetuity on a sustained-yield basis with respect to
			 such land.
									The limitations
			 under subclauses (I) and (II) shall not apply to post-fire restoration and
			 rehabilitation or sanitation harvesting of timber stands which are
			 substantially damaged by fire, windthrow, or other catastrophes, or which are
			 in imminent danger from insect or disease attack.(4)TerminationThis
			 subsection shall not apply to any qualified harvesting activity of a qualified
			 organization occurring after the date on which—
							(A)there is no
			 outstanding qualified forest conservation bond with respect to such qualified
			 organization, or
							(B)any such bond
			 ceases to be a tax-exempt bond.
							(5)Partial
			 recapture of benefits if harvesting limit exceededIf, as of the
			 date that this subsection ceases to apply under paragraph (4)(B), the average
			 annual area of timber harvested from the land exceeds the requirement of
			 subclause (I) or (II) of paragraph (3)(B)(ii), the tax imposed by chapter 1 of
			 the Internal Revenue Code of 1986 shall be increased, under rules prescribed by
			 the Secretary of the Treasury, by the sum of the tax benefits attributable to
			 such excess and interest at the underpayment rate under section 6621 of such
			 Code for the period of the underpayment.
						(c)DefinitionsFor
			 purposes of this section—
						(1)Qualified
			 conservation planThe term qualified conservation
			 plan means a multiple land use program or plan which—
							(A)is designed and
			 administered primarily for the purposes of protecting and enhancing wildlife
			 and fish, timber, scenic attributes, recreation, and soil and water quality of
			 the forest and forest land,
							(B)mandates that
			 conservation of forest and forest land is the single-most significant use of
			 the forest and forest land, and
							(C)requires that
			 timber harvesting be consistent with—
								(i)restoring and
			 maintaining reference conditions for the region’s ecotype,
								(ii)restoring and
			 maintaining a representative sample of young, mid, and late successional forest
			 age classes,
								(iii)maintaining or
			 restoring the resources’ ecological health for purposes of preventing damage
			 from fire, insect, or disease,
								(iv)maintaining or
			 enhancing wildlife or fish habitat, or
								(v)enhancing research
			 opportunities in sustainable renewable resource uses.
								(2)Conservation
			 restrictionThe conservation restriction described in this
			 paragraph is a restriction which—
							(A)is granted in
			 perpetuity to an unrelated person which is described in section 170(h)(3) of
			 such Code and which, in the case of a nongovernmental unit, is organized and
			 operated for conservation purposes,
							(B)meets the
			 requirements of clause (ii) or (iii)(II) of section 170(h)(4)(A) of such
			 Code,
							(C)obligates the
			 qualified organization to pay the costs incurred by the holder of the
			 conservation restriction in monitoring compliance with such restriction,
			 and
							(D)requires an
			 increasing level of conservation benefits to be provided whenever circumstances
			 allow it.
							(3)Qualified
			 organizationThe term qualified organization means a
			 nonprofit organization—
							(A)substantially all
			 the activities of which are charitable, scientific, or educational, including
			 acquiring, protecting, restoring, managing, and developing forest lands and
			 other renewable resources for the long-term charitable, educational,
			 scientific, and public benefit,
							(B)which periodically
			 conducts educational programs designed to inform the public of environmentally
			 sensitive forestry management and conservation techniques,
							(C)which has at all
			 times a board of directors—
								(i)at
			 least 20 percent of the members of which are representatives of the
			 conservation community,
								(ii)at
			 least 20 percent of the members of which are public officials, and
								(iii)not more than
			 one-third of the members of which are individuals who are or were at any time
			 within 5 years before the beginning of a term of membership on the board, an
			 employee of, independent contractor with respect to, officer of, director of,
			 or held a material financial interest in, a commercial forest products
			 enterprise with which the qualified organization has a contractual or other
			 financial arrangement,
								(D)the bylaws of
			 which require at least two-thirds of the members of the board of directors to
			 vote affirmatively to approve the qualified conservation plan and any change
			 thereto, and
							(E)upon dissolution,
			 is required to dedicate its assets to—
								(i)an
			 organization described in section 501(c)(3) of such Code which is organized and
			 operated for conservation purposes, or
								(ii)a
			 governmental unit described in section 170(c)(1) of such Code.
								(4)Unrelated
			 personThe term unrelated person means a person who
			 is not a related person.
						(5)Related
			 personA person shall be treated as related to another person
			 if—
							(A)such person bears
			 a relationship to such other person described in section 267(b) (determined
			 without regard to paragraph (9) thereof), or 707(b)(1), of such Code,
			 determined by substituting 25 percent for 50
			 percent each place it appears therein, and
							(B)in the case such
			 other person is a non-profit organization, if such person controls directly or
			 indirectly more than 25 percent of the governing body of such
			 organization.
							212.Deduction for
			 qualified timber gain
					(a)In
			 generalPart I of subchapter
			 P of chapter 1 is amended by adding at the end the following new
			 section:
						
							1203.Deduction for
				qualified timber gain
								(a)In
				generalIn the case of a
				taxpayer which elects the application of this section for a taxable year, there
				shall be allowed a deduction against gross income in an amount equal to 60
				percent of the lesser of—
									(1)the taxpayer's qualified timber gain for
				such year, or
									(2)the taxpayer's net capital gain for such
				year.
									(b)Qualified
				timber gainFor purposes of
				this section, the term qualified timber gain means, with respect
				to any taxpayer for any taxable year, the excess (if any) of—
									(1)the sum of the taxpayer's gains described
				in subsections (a) and (b) of section 631 for such year, over
									(2)the sum of the taxpayer's losses described
				in such subsections for such year.
									(c)Special rules
				for pass-thru entities
									(1)In the case of any qualified timber gain of
				a pass-thru entity (as defined in section 1(h)(10)) other than a real estate
				investment trust, the election under this section shall be made separately by
				each taxpayer subject to tax on such gain.
									(2)In the case of any qualified timber gain of
				a real estate investment trust, the election under this section shall be made
				by the real estate investment trust.
									(d)ElectionAn election under this section may be made
				only with respect to the first taxable year beginning after the date of the
				enactment of this
				section.
								.
					(b)Coordination
			 with maximum capital gains rates
						(1)Taxpayers other
			 than corporationsParagraph
			 (2) of section 1(h) is amended to read as follows:
							
								(2)Reduction of
				net capital gainFor purposes
				of this subsection, the net capital gain for any taxable year shall be reduced
				(but not below zero) by the sum of—
									(A)the amount which the taxpayer takes into
				account as investment income under section 163(d)(4)(B)(iii), and
									(B)in the case of a taxable year with respect
				to which an election is in effect under section 1203, the lesser of—
										(i)the amount described in paragraph (1) of
				section 1203(a), or
										(ii)the amount described in paragraph (2) of
				such
				section.
										.
						(2)CorporationsSection 1201 is amended by redesignating
			 subsection (b) as subsection (c) and inserting after subsection (a) the
			 following new subsection:
							
								(b)Qualified
				timber gain not taken into accountFor purposes of this section, in the case
				of a corporation with respect to which an election is in effect under section
				1203, the net capital gain for any taxable year shall be reduced (but not below
				zero) by the corporation's qualified timber gain (as defined in section
				1203(b)).
								.
						(c)Deduction
			 allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 is amended by
			 inserting before the last sentence the following new paragraph:
						
							(22)Qualified
				timber gainsThe deduction
				allowed by section
				1203.
							.
					(d)Deduction
			 allowed in computing adjusted current earningsSubparagraph (C) of section 56(g)(4) is
			 amended by adding at the end the following new clause:
						
							(vii)Deduction for
				qualified timber gainClause
				(i) shall not apply to any deduction allowed under section
				1203.
							.
					(e)Deduction
			 allowed in computing taxable income of electing small business
			 trustsSubparagraph (C) of
			 section 641(c)(2) is amended by inserting after clause (iii) the following new
			 clause:
						
							(iv)The deduction allowed under section
				1203.
							.
					(f)Treatment of
			 qualified timber gain of real estate investment trustsParagraph (3) of section 857(b) is amended
			 by inserting after subparagraph (F) the following new subparagraph:
						
							(G)Treatment of
				qualified timber gainFor
				purposes of this part, in the case of a real estate investment trust with
				respect to which an election is in effect under section 1203—
								(i)Reduction of
				net capital gainThe net
				capital gain of the real estate investment trust for any taxable year shall be
				reduced (but not below zero) by the real estate investment trust's qualified
				timber gain (as defined in section 1203(b)).
								(ii)Adjustment to
				shareholder’s basis attributable to deduction for qualified timber
				gains
									(I)In
				generalThe adjusted basis of
				shares in the hands of the shareholder shall be increased by the amount of the
				deduction allowable under section 1203(a) as provided in subclauses (II) and
				(III).
									(II)Allocation of
				basis increase for distributions made during taxable yearFor any taxable year of a real estate
				investment trust for which an election is in effect under section 1203, in the
				case of a distribution made with respect to shares during such taxable year of
				amounts attributable to the deduction allowable under section 1203(a), the
				adjusted basis of such shares shall be increased by the amount of such
				distributions.
									(III)Allocation of
				excessIf the deduction
				allowable under section 1203(a) for a taxable year exceeds the amount of
				distributions described in subclause (II), the excess shall be allocated to
				every shareholder of the real estate investment trust at the close of the
				trust’s taxable year in the same manner as if a distribution of such excess
				were made with respect to such shares.
									(IV)DesignationsTo the extent provided in regulations, a
				real estate investment trust shall designate the amounts described in
				subclauses (II) and (III) in a manner similar to the designations provided with
				respect to capital gains described in subparagraphs (C) and (D).
									(V)DefinitionsAs used in this subparagraph, the terms
				share and shareholder shall include beneficial
				interests and holders of beneficial interests, respectively.
									(iii)Earnings and
				profits deduction for qualified timber gainsThe deduction allowable under section
				1203(a) for a taxable year shall be allowed as a deduction in computing the
				earnings and profits of the real estate investment trust for such taxable year.
				The earnings and profits of any such shareholder which is a corporation shall
				be appropriately adjusted in accordance with regulations prescribed by the
				Secretary.
								.
					(g)Loss
			 attributable to basis adjustment for deduction for qualified timber gain of
			 real estate investment trusts
						(1)Section 857(b)(8) is amended by
			 redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D),
			 respectively, and by inserting after subparagraph (A) the following new
			 subparagraph:
							
								(B)Loss
				attributable to basis adjustment for deduction for qualified timber
				gainIf—
									(i)a shareholder of a real estate investment
				trust receives a basis adjustment provided under subsection (b)(3)(G)(ii),
				and
									(ii)the taxpayer has held such share or
				interest for 6 months or less,
									then
				any loss on the sale or exchange of such share or interest shall, to the extent
				of the amount described in clause (i), be
				disallowed..
						(2)Subparagraph (D) of section 857(b)(8), as
			 redesignated by paragraph (1), is amended by striking subparagraph
			 (A) and inserting subparagraphs (A) and (B).
						(h)Conforming
			 amendments
						(1)Subparagraph (B) of section 172(d)(2) is
			 amended to read as follows:
							
								(B)the exclusion under section 1202, and the
				deduction under section 1203, shall not be
				allowed.
								.
						(2)Paragraph (4) of section 642(c) is amended
			 by striking the first sentence and inserting To the extent that the
			 amount otherwise allowable as a deduction under this subsection consists of
			 gain described in section 1202(a) or qualified timber gain (as defined in
			 section 1203(b)), proper adjustment shall be made for any exclusion allowable
			 to the estate or trust under section 1202 and for any deduction allowable to
			 the estate or trust under section 1203.
						(3)Paragraph (3) of section 643(a) is amended
			 by striking the last sentence and inserting The exclusion under section
			 1202 and the deduction under section 1203 shall not be taken into
			 account..
						(4)Subparagraph (C) of section 643(a)(6) is
			 amended to read as follows:
							
								(C)Paragraph (3) shall not apply to a foreign
				trust. In the case of such a trust—
									(i)there shall be included gains from the sale
				or exchange of capital assets, reduced by losses from such sales or exchanges
				to the extent such losses do not exceed gains from such sales or exchanges,
				and
									(ii)the deduction under section 1203 shall not
				be taken into
				account.
									.
						(5)Paragraph (4) of section 691(c) is amended
			 by inserting 1203, after 1202,.
						(6)Paragraph (2) of section 871(a) is amended
			 by inserting or 1203, after 1202,.
						(7)The table of sections for part I of
			 subchapter P of chapter 1 is amended by adding at the end the following new
			 item:
							
								Sec. 1203. Deduction for qualified
				timber gain..
							
						(i)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					213.Excise tax not
			 applicable to section 1203 deduction of real estate investment trusts
					(a)In
			 general
						(1)Ordinary
			 incomeSubparagraph (B) of
			 section 4981(e)(1) is amended to read as follows:
							
								(B)by not taking into account—
									(i)any gain or loss from the sale or exchange
				of capital assets (determined without regard to any reduction that would be
				applied for purposes of section 857(b)(3)(G)(i)), and
									(ii)any deduction allowable under section 1203,
				and
									.
						(2)Capital gain
			 net incomeSection 4981(e)(2) is amended by adding at the end the
			 following new subparagraph:
							
								(D)Qualified
				timber gainThe amount determined under subparagraph (A) shall be
				determined without regard to any reduction that would be applied for purposes
				of section 857(b)(3)(G)(i) but shall be reduced for any deduction allowable
				under section 1203 for such calendar
				year.
								.
						(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					214.Timber REIT
			 modernization
					(a)In
			 generalSection 856(c)(5) is
			 amended by adding after subparagraph (G) the following new subparagraph:
						
							(H)Treatment of
				timber gains
								(i)In
				generalGain from the sale of
				real property described in paragraph (2)(D) and (3)(C) shall include gain which
				is—
									(I)recognized by an election under section
				631(a) from timber owned by the real estate investment trust, the cutting of
				which is provided by a taxable REIT subsidiary of the real estate investment
				trust;
									(II)recognized under section 631(b); or
									(III)income which would constitute gain under
				subclause (I) or (II) but for the failure to meet the 1-year holding period
				requirement.
									(ii)Special
				rules
									(I)For purposes of this subtitle, cut timber,
				the gain of which is recognized by a real estate investment trust pursuant to
				an election under section 631(a) described in clause (i)(I) or so much of
				clause (i)(III) as relates to clause (i)(I), shall be deemed to be sold to the
				taxable REIT subsidiary of the real estate investment trust on the first day of
				the taxable year.
									(II)For purposes of this subtitle, income
				described in this subparagraph shall not be treated as gain from the sale of
				property described in section 1221(a)(1).
									(iii)TerminationThis subparagraph shall not apply to
				dispositions after the termination
				date.
								.
					(b)Termination
			 dateSubsection (c) of section 856 is amended by adding at the
			 end the following new paragraph:
						
							(8)Termination
				dateFor purposes of this subsection, the term termination
				date means the last day of the first taxable year beginning after the
				date of the enactment of this
				paragraph.
							.
					(c)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to dispositions in taxable years beginning after the
			 date of the enactment of this Act.
					215.Mineral
			 royalty income qualifying income for timber REITs
					(a)In
			 generalSection 856(c)(2) is
			 amended by striking and at the end of subparagraph (G), by
			 inserting and at the end of subparagraph (H), and by adding
			 after subparagraph (H) the following new subparagraph:
						
							(I)mineral royalty income earned in the first
				taxable year beginning after the date of the enactment of this subparagraph
				from real property owned by a timber real estate investment trust held, or once
				held, in connection with the trade or business of producing timber by such real
				estate investment
				trust;
							.
					(b)Timber real
			 estate investment trustSection 856(c)(5), as amended by this Act,
			 is amended by adding after subparagraph (H) the following new
			 subparagraph:
						
							(I)Timber real
				estate investment trustThe
				term timber real estate investment trust means a real estate
				investment trust in which more than 50 percent in value of its total assets
				consists of real property held in connection with the trade or business of
				producing
				timber.
							.
					(c)Effective
			 dateThe amendments by this section shall apply to taxable years
			 beginning after the date of the enactment of this Act.
					216.Modification
			 of taxable REIT subsidiary asset test for timber REITs
					(a)In
			 generalSection
			 856(c)(4)(B)(ii) is amended by inserting (in the case of a quarter which
			 closes on or before the termination date, 25 percent in the case of a timber
			 real estate investment trust) after not more than 20 percent of
			 the value of its total assets is represented by securities of one or more
			 taxable REIT subsidiaries.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					217.Safe harbor
			 for timber property
					(a)In
			 generalSection 857(b)(6)
			 (relating to income from prohibited transactions) is amended by adding at the
			 end the following new subparagraph:
						
							(G)Special rules
				for sales to qualified organizations
								(i)In
				generalIn the case of sale of a real estate asset (as defined in
				section 856(c)(5)(B)) to a qualified organization (as defined in section
				170(h)(3)) exclusively for conservation purposes (within the meaning of section
				170(h)(1)(C)), subparagraph (D) shall be applied—
									(I)by substituting
				2 years for 4 years in clause (i), and
									(II)by substituting
				2-year period for 4-year period in clauses (ii)
				and (iii).
									(ii)TerminationThis
				subparagraph shall not apply to sales after the termination
				date.
								.
					(b)Prohibited
			 transactionsSection
			 857(b)(6)(D)(v) is amended by inserting or, in the case of a sale on or
			 before the termination date, a taxable REIT subsidiary after
			 independent contractor (as defined in section 856(d)(3)) from whom the
			 trust itself does not derive or receive any income.
					(c)Sales that are
			 not prohibited transactionsSection 857(b)(6), as amended by subsection
			 (a), is amended by adding at the end the following new subparagraph:
						
							(H)Sales of
				property that are not a prohibited transactionIn the case of a sale on or before the
				termination date, the sale of property which is not a prohibited transaction
				through application of subparagraph (D) shall be considered property held for
				investment or for use in a trade or business and not property described in
				section 1221(a)(1) for all purposes of this
				subtitle.
							.
					(d)Termination
			 dateSection 857(b)(6), as amended by subsections (a) and (c), is
			 amended by adding at the end the following new subparagraph:
						
							(I)Termination
				dateFor purposes of this paragraph, the term termination
				date means the last day of the first taxable year beginning after the
				date of the enactment of this
				subparagraph.
							.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to dispositions in taxable years beginning after the
			 date of the enactment of this Act.
					IIIEnergy
			 provisions
			AElectricity
			 generation
				301.Credit for
			 residential and business wind property
					(a)Residential
			 wind property
						(1)In
			 generalSection 25D(a) (relating to allowance of credit) is
			 amended by striking and at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , and, and
			 by adding at the end the following new paragraph:
							
								(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
								.
						(2)LimitationSection
			 25D(b)(1) (relating to maximum credit) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(D)$4,000 with
				respect to any qualified small wind energy property
				expenditures.
								.
						(3)Qualified small
			 wind energy property expenditures
							(A)In
			 generalSection 25D(d) (relating to definitions) is amended by
			 adding at the end the following new paragraph:
								
									(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for qualified
				small wind energy property (as defined in section 48(c)(3)(A)) installed on or
				in connection with a dwelling unit located in the United States and used as a
				residence by the
				taxpayer.
									.
							(B)No double
			 benefitSection 45(d)(1) (relating to wind facility) is amended
			 by adding at the end the following new sentence: Such term shall not
			 include any facility with respect to which any qualified small wind energy
			 property expenditure (as defined in subsection (d)(4) of section 25D) is taken
			 into account in determining the credit under such section..
							(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A)
			 (relating to maximum expenditures) is amended by striking and at
			 the end of clause (ii), by striking the period at the end of clause (iii) and
			 inserting , and, and by adding at the end the following new
			 clause:
							
								(iv)$1,667 in the
				case of wind turbines for which qualified small wind energy property
				expenditures are
				made.
								.
						(b)Business wind
			 property
						(1)In
			 generalSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by adding
			 or at the end of clause (iv), and by inserting after clause (iv)
			 the following new clause:
							
								(v)qualified small
				wind energy
				property,
								.
						(2)30 percent
			 creditSection 48(a)(2)(A)(i) is amended by striking
			 and at the end of subclause (II) and by inserting after
			 subclause (III) the following new subclause:
							
								(IV)qualified small
				wind energy property,
				and
								.
						(3)Qualified small
			 wind energy propertySection 48(c) is amended—
							(A)by inserting
			 ; qualified small wind
			 energy property after qualified microturbine
			 property in the heading,
							(B)by striking
			 For purposes of this subsection and inserting For
			 purposes of this section,
							(C)by striking
			 paragraph (1) in paragraphs (1)(B) and (2)(B) and inserting
			 subsection (a)(1), and
							(D)by adding at the
			 end the following new paragraph:
								
									(3)Qualified small
				wind energy property
										(A)In
				generalThe term qualified small wind energy
				property means property which uses a qualifying small wind turbine to
				generate electricity.
										(B)LimitationIn
				the case of qualified small wind energy property placed in service during the
				taxable year, the credit otherwise determined under subsection (a)(1) for such
				year with respect to such property shall not exceed $4,000 with respect to any
				taxpayer.
										(C)Qualifying
				small wind turbineThe term qualifying small wind
				turbine means a wind turbine which—
											(i)has a nameplate
				capacity of not more than 100 kilowatts, and
											(ii)meets the
				performance standards of the American Wind Energy Association.
											(D)TerminationThe
				term qualified small wind energy property shall not include any
				property for any period after December 31,
				2008.
										.
							(4)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) and inserting paragraphs
			 (1)(B), (2)(B), and (3)(B).
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures after December 31, 2007.
					302.Landowner
			 incentive to encourage electric transmission build-out
					(a)In
			 generalPart III of subchapter B of chapter 1 (relating to items
			 specifically excluded from gross income) is amended by inserting after section
			 139A the following new section:
						
							139B. Electric
				transmission easement payments
								(a)In
				generalGross income shall not include any qualified electric
				transmission easement payment.
								(b)Qualified
				electric transmission easement paymentFor purposes of this
				section, the term qualified electric transmission payment means
				any payment which is made—
									(1)by an electric
				utility or electric transmission entity pursuant to an easement or other
				agreement granted by the payee (or any predecessor of such payee), and
									(2)for the right of
				such entity (or any successors of such entity) to locate on such payee's
				property transmission lines and equipment used to transmit electricity at 230
				or more kilovolts, primarily from qualified facilities described in section
				45(d) (without regard to any placed in service date or the last sentence of
				paragraph (4) thereof) or energy property (as defined in section 48(a)(3))
				placed in service after the date of the enactment of this section.
									(c)No increase in
				basisNotwithstanding any other provision of this subtitle, no
				increase in the basis or adjusted basis of any property shall result from any
				amount excluded under this subsection with respect to such property.
								(d)Denial of
				double benefitNotwithstanding any other provision of this
				subtitle, no deduction or credit shall be allowed (to the person for whose
				benefit a qualified electric transmission easement payment is made) for, or by
				reason of, any expenditure to the extent of the amount excluded under this
				section with respect to such
				expenditure.
								.
					(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139A the following new
			 item:
						
							
								Sec. 139B. Electric
				transmission easement
				payments.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to payments
			 received after the date of the enactment of this Act.
					303.Exception to
			 reduction of renewable electricity credit
					(a)In
			 generalSection 45(b)(3) (relating to credit reduced for grants,
			 tax-exempt bonds, subsidized energy financing, and other credits) is amended by
			 adding after the last sentence the following: This paragraph shall not
			 apply with respect to any loans, loan guarantees, or grants issued by the
			 Secretary of Agriculture under authority granted by section 9006 of the Farm
			 Security and Rural Investment Act of 2002.
					(b)Effective
			 dateThe amendment made by this section shall apply to facilities
			 placed in service after the date of the enactment of this Act.
					BAlcohol
			 fuel
				311.Expansion of
			 special allowance to cellulosic biomass alcohol fuel plant property
					(a)In
			 generalParagraph (3) of section 168(l) (relating to special
			 allowance for cellulosic biomass ethanol plant property) is amended to read as
			 follows:
						
							(3)Cellulosic
				biomass alcoholFor purposes of this subsection, the term
				cellulosic biomass alcohol means any alcohol produced from any
				lignocellulosic or hemicellulosic matter that is available on a renewable or
				recurring
				basis.
							.
					(b)Conforming
			 amendments
						(1)Subsection (l) of
			 section 168 is amended by striking cellulosic biomass ethanol
			 each place it appears and inserting cellulosic biomass
			 alcohol.
						(2)The heading of
			 section 168(l) is amended by striking cellulosic biomass ethanol and inserting
			 cellulosic biomass
			 alcohol.
						(3)The heading of
			 paragraph (2) of section 168(l) is amended by striking cellulosic biomass
			 ethanol and inserting cellulosic biomass
			 alcohol.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					312.Credit for
			 production of cellulosic biomass alcohol
					(a)In
			 generalSubsection (a) of
			 section 40 (relating to alcohol used as fuel) is amended by striking
			 plus at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , plus, and by adding at the
			 end the following new paragraph:
						
							(4)the small cellulosic alcohol producer
				credit.
							.
					(b)Small
			 cellulosic alcohol producer credit
						(1)In
			 generalSubsection (b) of section 40 is amended by adding at the
			 end the following new paragraph:
							
								(6)Small
				cellulosic alcohol producer credit
									(A)In
				generalIn addition to any other credit allowed under this
				section, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to the applicable amount for each
				gallon of not more than 60,000,000 gallons of qualified cellulosic alcohol
				production.
									(B)Applicable
				amountFor purposes of subparagraph (A), the applicable amount
				means the excess of—
										(i)$1.28,
				over
										(ii)the sum
				of—
											(I)the amount of the
				credit in effect for alcohol which is ethanol under subsection (b)(1) (without
				regard to subsection (b)(3)) at the time of the qualified cellulosic alcohol
				production, plus
											(II)the amount of
				the credit in effect under subsection (b)(4) at the time of such
				production.
											(C)Qualified
				cellulosic alcohol productionFor purposes of this section, the
				term qualified cellulosic alcohol production means any cellulosic
				biomass alcohol which is produced by an eligible small cellulosic alcohol
				producer and which during the taxable year—
										(i)is sold by the
				taxpayer to another person—
											(I)for use by such
				other person in the production of a qualified alcohol mixture in such other
				person's trade or business (other than casual off-farm production),
											(II)for use by such
				other person as a fuel in a trade or business, or
											(III)who sells such
				cellulosic biomass alcohol at retail to another person and places such
				cellulosic biomass alcohol in the fuel tank of such other person, or
											(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
										(D)Additional
				distillation excludedThe qualified cellulosic alcohol production
				of any taxpayer for any taxable year shall not include any alcohol which is
				purchased by the taxpayer and with respect to which such producer increases the
				proof of the alcohol by additional distillation.
									(E)Application of
				paragraphThis paragraph shall apply with respect to qualified
				cellulosic alcohol production after December 31, 2007, and before April 1,
				2015.
									.
						(2)Termination
			 date not to applySubsection (e) of section 40 (relating to
			 termination) is amended—
							(A)by inserting
			 or subsection (b)(6)(E) after by reason of paragraph
			 (1) in paragraph (2), and
							(B)by adding at the
			 end the following new paragraph:
								
									(3)Exception for
				small cellulosic alcohol producer creditParagraph (1) shall not
				apply to the portion of the credit allowed under this section by reason of
				subsection
				(a)(4).
									.
							(c)Eligible small
			 cellulosic alcohol producerSection 40 is amended by adding at
			 the end the following new subsection:
						
							(i)Definitions and
				special rules for small cellulosic alcohol producerFor purposes
				of this section—
								(1)In
				generalThe term eligible small cellulosic alcohol
				producer means a person, who at all times during the taxable year, has a
				productive capacity for cellulosic biomass alcohol not in excess of 60,000,000
				gallons.
								(2)Cellulosic
				biomass alcohol
									(A)In
				generalThe term cellulosic biomass alcohol has the
				meaning given such term under section 168(l)(3), but does not include any
				alcohol with a proof of less than 150.
									(B)Determination
				of proofThe determination of the proof of any alcohol shall be
				made without regard to any added denaturants.
									(3)Aggregation
				ruleFor purposes of the 60,000,000 gallon limitation under
				paragraph (1) and subsection (b)(6)(A), all members of the same controlled
				group of corporations (within the meaning of section 267(f)) and all persons
				under common control (within the meaning of section 52(b) but determined by
				treating an interest of more than 50 percent as a controlling interest) shall
				be treated as 1 person.
								(4)Partnership, S
				corporations, and other pass-thru entitiesIn the case of a
				partnership, trust, S corporation, or other pass-thru entity, the limitation
				contained in paragraph (1) shall be applied at the entity level and at the
				partner or similar level.
								(5)
				AllocationFor purposes of this subsection, in the case of a
				facility in which more than 1 person has an interest, productive capacity shall
				be allocated among such persons in such manner as the Secretary may
				prescribe.
								(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to prevent the
				credit provided for in subsection (a)(4) from directly or indirectly
				benefitting any person with a direct or indirect productive capacity of more
				than 60,000,000 gallons of cellulosic biomass alcohol during the taxable
				year.
								(7)Allocation of
				small cellulosic producer credit to patrons of cooperativeRules
				similar to the rules under subsection (g)(6) shall apply for purposes of this
				subsection.
								.
					(d)Alcohol not
			 used as a fuel, etc
						(1)In
			 generalParagraph (3) of section 40(d) is amended by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
							
								(D)Small
				cellulosic alcohol producer creditIf—
									(i)any credit is
				allowed under subsection (a)(4), and
									(ii)any person does
				not use such fuel for a purpose described in subsection (b)(6)(C),
									then
				there is hereby imposed on such person a tax equal to the applicable amount for
				each gallon of such cellulosic biomass
				alcohol..
						(2)Conforming
			 amendments
							(A)Subparagraph (C)
			 of section 40(d)(3) is amended by striking producer in the
			 heading and inserting small ethanol producer.
							(B)Subparagraph (E)
			 of section 40(d)(3), as redesignated by paragraph (1), is amended by striking
			 or (C) and inserting (C), or (D).
							(e)Alcohol
			 produced in the United StatesSection 40(d), as amended by this
			 section, is amended by adding at the end the following new paragraph:
						
							(6)Special rule
				for small cellulosic alcohol producersNo small cellulosic
				alcohol producer credit shall be determined under subsection (a) with respect
				to any alcohol unless such alcohol is produced in the United
				States.
							.
					(f)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after December 31, 2007.
					313.Extension of
			 small ethanol producer creditParagraph (1) of section 40(e) (relating to
			 termination) is amended—
					(1)in subparagraph
			 (A), by inserting (December 31, 2012, in the case of the credit allowed
			 by reason of subsection (a)(3)) after December 31, 2010,
			 and
					(2)in subparagraph
			 (B), by inserting (January 1, 2013, in the case of the credit allowed by
			 reason of subsection (a)(3)) after January 1,
			 2011.
					314.Credit for
			 producers of fossil free alcohol
					(a)In
			 generalSubsection (a) of
			 section 40 (relating to alcohol used as fuel), as amended by this Act, is
			 amended by striking plus at the end of paragraph (3), by
			 striking the period at the end of paragraph (4) and inserting ,
			 plus, and by adding at the end the following new paragraph:
						
							(5)the small fossil free alcohol producer
				credit.
							.
					(b)Small fossil
			 free alcohol producer creditSubsection (b) of section 40, as
			 amended by this Act, is amended by adding at the end the following new
			 paragraph:
						
							(7)Small fossil
				free alcohol producer credit
								(A)In
				generalIn addition to any other credit allowed under this
				section, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 25 cents for each gallon of not
				more than 60,000,000 gallons of qualified fossil free alcohol
				production.
								(B)Qualified
				fossil free alcohol productionFor purposes of this section, the
				term qualified fossil free alcohol production means alcohol which
				is produced by an eligible small fossil free alcohol producer at a fossil free
				alcohol production facility and which during the taxable year—
									(i)is sold by the
				taxpayer to another person—
										(I)for use by such
				other person in the production of a qualified alcohol mixture in such other
				person's trade or business (other than casual off-farm production),
										(II)for use by such
				other person as a fuel in a trade or business, or
										(III)who sells such
				alcohol at retail to another person and places such alcohol in the fuel tank of
				such other person, or
										(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
									(C)Additional
				distillation excludedThe qualified fossil free alcohol
				production of any taxpayer for any taxable year shall not include any alcohol
				which is purchased by the taxpayer and with respect to which such producer
				increases the proof of the alcohol by additional
				distillation.
								.
					(c)Eligible small
			 fossil free alcohol producerSection 40, as amended by this Act,
			 is amended by adding at the end the following new subsection:
						
							(j)Definitions and
				special rules for small fossil free alcohol producerFor purposes
				of this section—
								(1)In
				generalThe term eligible small fossil free alcohol
				producer means a person, who at all times during the taxable year, has a
				productive capacity for alcohol from all fossil free alcohol production
				facilities of the taxpayer which is not in excess of 60,000,000 gallons.
								(2)Fossil free
				alcohol production facilityThe term fossil free alcohol
				production facility means any facility at which 90 percent of the energy
				used in the production of alcohol is produced from biomass (as defined in
				section 45K(c)(3)).
								(3)Aggregation
				ruleFor purposes of the 60,000,000 gallon limitation under
				paragraph (1) and subsection (b)(7)(A), all members of the same controlled
				group of corporations (within the meaning of section 267(f)) and all persons
				under common control (within the meaning of section 52(b) but determined by
				treating an interest of more than 50 percent as a controlling interest) shall
				be treated as 1 person.
								(4)Partnership, S
				corporations, and other pass-thru entitiesIn the case of a
				partnership, trust, S corporation, or other pass-thru entity, the limitation
				contained in paragraph (1) shall be applied at the entity level and at the
				partner or similar level.
								(5)
				AllocationFor purposes of this subsection, in the case of a
				facility in which more than 1 person has an interest, productive capacity shall
				be allocated among such persons in such manner as the Secretary may
				prescribe.
								(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to prevent the
				credit provided for in subsection (a)(5) from directly or indirectly
				benefitting any person with a direct or indirect productive capacity of more
				than 60,000,000 gallons of alcohol from fossil free alcohol production
				facilities during the taxable year.
								(7)Allocation of
				small fossil free alcohol producer credit to patrons of
				cooperativeRules similar to the rules under subsection (g)(6)
				shall apply for purposes of this
				subsection.
								.
					(d)Alcohol not
			 used as a fuel, etc
						(1)In
			 generalParagraph (3) of section 40(d), as amended by this Act,
			 is amended by redesignating subparagraph (E) as subparagraph (F) and by
			 inserting after subparagraph (D) the following new subparagraph:
							
								(E)Small fossil
				free alcohol producer creditIf—
									(i)any credit is
				allowed under subsection (a)(5), and
									(ii)any person does
				not use such fuel for a purpose described in subsection (b)(7)(B),
									then
				there is hereby imposed on such person a tax equal to 25 cents for each gallon
				of such
				alcohol..
						(2)Conforming
			 amendmentSubparagraph (F) of section 40(d)(3), as redesignated
			 by paragraph (1) and amended by this Act, is amended by striking or
			 (D) and inserting (D), or (E).
						(e)Alcohol
			 produced in the United StatesSection 40(d)(6), as added by
			 section 312 of this Act, is amended—
						(1)by inserting
			 or small fossil free alcohol producer credit after
			 cellulosic alcohol producer credit, and
						(2)by inserting
			 and fossil
			 free after cellulosic in the heading.
						(f)TerminationParagraph
			 (1) of section 40(e), as amended by this Act, is amended—
						(1)in subparagraph
			 (A), by striking (December 31, 2012, in the case of the credit allowed
			 by reason of subsection (a)(3)) and inserting (December 31,
			 2012, in the case of the credits allowed by reason of paragraphs (3) and (5) of
			 subsection (a)), and
						(2)in subparagraph
			 (B), by striking (January 1, 2013, in the case of the credit allowed by
			 reason of subsection (a)(3)) and inserting (January 1, 2013, in
			 the case of the credits allowed by reason of paragraphs (3) and (5) of
			 subsection (a)).
						(g)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after December 31, 2007.
					315.Modification
			 of alcohol credit
					(a)Income tax
			 creditSubsection (h) of section 40 (relating to reduced credit
			 for ethanol blenders) is amended by adding at the end the following new
			 paragraph:
						
							(3)Reduced amount
				after sale of 7,500,000,000 gallons
								(A)In
				generalIn the case of any calendar year beginning after the date
				described in subparagraph (B), the last row in the table in paragraph (2) shall
				be applied by substituting 46 cents for 51
				cents.
								(B)Date
				describedThe date described in this subparagraph is the first
				date on which 7,500,000,000 gallons of ethanol (including cellulosic ethanol)
				have been produced in or imported into the United States after the date of the
				enactment of this paragraph, as certified by the Secretary, in consultation
				with the Administrator of the Environmental Protection
				Agency.
								.
					(b)Excise tax
			 credit
						(1)In
			 generalParagraph (2) of section 6426(b) (relating to alcohol
			 fuel mixture credit) is amended by adding at the end the following new
			 subparagraph:
							
								(C)Reduced amount
				after sale of 7,500,000,000 gallonsIn the case of any alcohol
				fuel mixture produced in a calendar year beginning after the date described in
				section 40(h)(3)(B), subparagraph (A) shall be applied by substituting
				46 cents for 51
				cents.
								.
						(2)Conforming
			 amendmentSubparagraph (A) of section 6426(b)(2) is amended by
			 striking subparagraph (B) and inserting subparagraphs (B)
			 and (C).
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					316.Calculation of
			 volume of alcohol for fuel credits
					(a)In
			 generalParagraph (4) of section 40(d) (relating to volume of
			 alcohol) is amended by striking the volume of alcohol and all
			 that follows and inserting the volume of alcohol shall not include any
			 denaturant added to such alcohol..
					(b)Conforming
			 amendment for excise tax creditSection 6426(b) (relating to
			 alcohol fuel mixture credit) is amended by redesignating paragraph (5) as
			 paragraph (6) and by inserting after paragraph (4) the following new
			 paragraph:
						
							(5)Volume of
				alcoholFor purposes of determining under subsection (a) the
				number of gallons of alcohol with respect to which a credit is allowable under
				subsection (a), the volume of alcohol shall not include any denaturant added to
				such
				alcohol.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after December 31, 2007.
					317.Ethanol tariff
			 extensionHeadings 9901.00.50
			 and 9901.00.52 of the Harmonized Tariff Schedule of the United States are each
			 amended in the effective period column by striking 1/1/2009 and
			 inserting 1/1/2011.
				318.Elimination
			 and reductions of duty drawback on certain imported ethanol
					(a)In
			 generalSection 313(p) of the Tariff Act of 1930 (19 U.S.C.
			 1313(p)) is amended by adding at the end the following paragraph:
						
							(5)Special rules
				for ethyl alcoholFor purposes of this subsection and subsections
				(b) and (j), ethyl alcohol or a mixture of ethyl alcohol (whether imported with
				payment of duty or made in the United States), may not be substituted for a
				finished petroleum product for purposes of claiming a duty drawback unless the
				exported finished petroleum product contains ethyl
				alcohol.
							.
					(b)Limitations on,
			 and Reductions of, DrawbacksSection 313 of the Tariff Act of 1930 (19
			 U.S.C. 1313) is amended by adding at the end the following new
			 subsection:
						
							(z)Limitations on,
				and reductions of, drawbacks
								(1)Limitations
									(A)In
				generalEthyl alcohol or mixture containing ethyl alcohol
				described in subparagraph (B) may be treated as being of the same kind and
				quality under subsection (b) of this section or may be treated as being
				commercially interchangeable with any other ethyl alcohol or mixture containing
				ethyl alcohol under subsection (j)(2) of this section, only if the other ethyl
				alcohol or mixture—
										(i)if imported, is
				subject to the additional duty under subheading 9901.00.50 of the Harmonized
				Tariff Schedule of the United States; or
										(ii)if domestic, is
				subject to Federal excise tax under section 4041 or 4081 of the Internal
				Revenue Code of 1986 in an amount equal to or greater than the amount of
				drawback claimed.
										(B)Ethyl alcohol
				or mixture containing ethyl alcohol describedEthyl alcohol or
				mixture containing ethyl alcohol described in this subparagraph means—
										(i)ethyl alcohol
				classifiable under subheading 2207.10.60 or 2207.20.00 of the Harmonized Tariff
				Schedule of the United States, or
										(ii)a mixture
				containing ethyl alcohol classifiable under heading 2710 or 3824 of the
				Harmonized Tariff Schedule of the United States,
										which,
				if imported would be subject to additional duty under subheading 9901.00.50 of
				such Schedule.(2)Reduction of
				drawbackFor purposes of subsections (b), (j)(2), and (p) of this
				section, the amount of the refund as drawback under this section shall be
				reduced by an amount equal to any Federal tax credit or refund of any Federal
				tax paid on the merchandise with respect to which the drawback is
				claimed.
								.
					(c)Effective
			 dateThe amendments made by this section apply to articles
			 exported on or after the date that is 15 days after the date of the enactment
			 of this Act.
					CBiodiesel and
			 renewable diesel fuel
				321.Extension and
			 modification of credit for biodiesel and renewable diesel used as fuel
					(a)Extension
						(1)Income tax
			 credits for biodiesel and renewable diesel and small agri-biodiesel producer
			 creditSection 40A(g) (relating to termination) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2010 (December 31, 2012, in the case of the credit allowed by reason of
			 subsection (a)(3)).
						(2)Excise tax
			 creditSection 6426(c)(6) (relating to termination) is amended by
			 striking 2008 and inserting 2010.
						(3)Fuels not used
			 for taxable purposesSection 6427(e)(5)(B) (relating to
			 termination) is amended by striking 2008 and inserting
			 2010.
						(b)Modification of
			 credit for renewable dieselSection 40A(f) (relating to renewable
			 diesel) is amended by adding at the end the following new paragraph:
						
							(4)Special rule
				for co-processed renewable dieselIn the case of a taxpayer which
				produces renewable diesel through the co-processing of biomass and petroleum at
				any facility, this subsection shall not apply to so much of the renewable
				diesel produced at such facility and sold or used during the taxable year in a
				mixture described in subsection (b)(1)(B) as exceeds 60,000,000
				gallons.
							.
					(c)Modification
			 relating to definition of agri-biodieselParagraph (2) of section
			 40A(d) (relating to agri-biodiesel) is amended by striking and mustard
			 seeds and inserting mustard seeds, and camelina.
					(d)Effective
			 datesThe amendments made by this section shall apply to fuel
			 sold or used after the date of the enactment of this Act.
					322.Treatment of
			 qualified alcohol fuel mixtures and qualified biodiesel fuel mixtures as
			 taxable fuels
					(a)In
			 general
						(1)Qualified
			 alcohol fuel mixturesParagraph (2) of section 4083(a) (relating
			 to gasoline) is amended—
							(A)by striking
			 and at the end of subparagraph (A),
							(B)by redesignating
			 subparagraph (B) as subparagraph (C), and
							(C)by inserting
			 after subparagraph (A) the following new subparagraph:
								
									(B)includes any
				qualified mixture (as defined in section 40(b)(1)(B)),
				and
									.
							(2)Qualified
			 biodiesel fuel mixturesSubparagraph (A) of section 4083(a)(3)
			 (relating to diesel fuel) is amended by striking and at the end
			 of clause (ii), by redesignating clause (iii) as clause (iv), and inserting
			 after clause (ii) the following new clause:
							
								(iii)any qualified
				biodiesel mixture (as defined in section 40A(b)(1)(B)),
				and
								.
						(b)Modification of
			 biodiesel certification requirementParagraph (4) of section
			 40A(b) is amended by striking which identifies and all that
			 follows and
			 inserting
						
							which—(A)identifies the
				product produced and the percentage of biodiesel and agri-biodiesel in the
				product, and
							(B)documents that
				the biodiesel was independently tested and meets the requirements of ASTM
				D6751.
							.
					(c)Information
			 reporting requirement for producers of qualified mixturesSection
			 4101(d) (relating to information reporting) is amended to read as
			 follows:
						
							(d)Information
				reportingThe Secretary—
								(1)may
				require—
									(A)information
				reporting by any person registered under this section, and
									(B)information
				reporting by such other persons as the Secretary deems necessary to carry out
				this part, and
									(2)shall require
				information reporting by any person registered under this section and producing
				any qualified mixture (as defined in section 40(b)(1)(B)) or any qualified
				biodiesel mixture (as defined in section 40A(b)(1)(B)).
								Any
				person who is required to report under this subsection and who has 25 or more
				reportable transactions in a month shall file such report in electronic
				format..
					(d)Effective
			 dateThe amendments made by this section shall apply to fuels
			 removed, entered, or sold after December 31, 2007.
					DAlternative
			 fuel
				331.Extension and
			 modification of alternative fuel credit
					(a)Extension
						(1)Alternative
			 fuel creditParagraph (4) of section 6426(d) (relating to
			 alternative fuel credit) is amended by striking September 30,
			 2009 and inserting December 31, 2010.
						(2)Alternative
			 fuel mixture creditParagraph (3) of section 6426(e) (relating to
			 alternative fuel mixture credit) is amended by striking September 30,
			 2009 and inserting December 31, 2010.
						(3)PaymentsSubparagraph
			 (C) of section 6427(e)(5) (relating to termination) is amended by striking
			 September 30, 2009 and inserting December 31,
			 2010.
						(b)Modifications
						(1)Alternative
			 fuel to include compressed or liquified biomass gasParagraph (2)
			 of section 6426(d) (relating to alternative fuel credit) is amended by striking
			 and at the end of subparagraph (E), by redesignating
			 subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E)
			 the following new subparagraph:
							
								(F)compressed or
				liquefied biomass gas,
				and
								.
						(2)Credit allowed
			 for aviation use of fuelParagraph (1) of section 6426(d) is
			 amended by inserting sold by the taxpayer for use as a fuel in
			 aviation, after motorboat,.
						(c)Carbon capture
			 requirement for certain fuels
						(1)In
			 generalSubsection (d) of section 6426, as amended by subsection
			 (a), is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
							
								(4)Carbon capture
				requirement
									(A)In
				generalThe requirements of this paragraph are met if the fuel is
				certified, under such procedures as required by the Secretary, as having been
				derived from coal produced at a gasification facility which separates and
				sequesters not less than the applicable percentage of such facility's total
				carbon dioxide emissions.
									(B)Applicable
				percentageFor purposes of subparagraph (A), the applicable
				percentage is—
										(i)50 percent in the
				case of fuel produced after the date of the enactment of this paragraph and on
				or before the earlier of—
											(I)the date the
				Secretary makes a determination under subparagraph (C), or
											(II)December 30,
				2010, and
											(ii)75 percent in
				the case of fuel produced after the date on which the applicable percentage
				under clause (i) ceases to apply.
										(C)Determination
				to increase applicable percentage before December 31, 2010If the
				Secretary, after considering the recommendations of the Carbon Sequestration
				Capability Panel, finds that the applicable percentage under subparagraph (B)
				should be 75 percent for fuel produced before December 31, 2010, the Secretary
				shall make a determination under this subparagraph. Any determination made
				under this subparagraph shall be made not later than 30 days after the
				Secretary receives from the Carbon Sequestration Panel the report required
				under section 331(c)(3)(D) of the Heartland,
				Habitat, Harvest, and Horticulture Act of
				2007.
									.
						(2)Conforming
			 amendmentSubparagraph (E) of section 6426(d)(2) is amended by
			 inserting which meets the requirements of paragraph (4) and which
			 is after any liquid fuel.
						(3)Carbon
			 sequestration capability panel
							(A)Establishment
			 of panelThere is established a panel to be known as the
			 Carbon Sequestration Capability Panel (hereafter in this
			 paragraph referred to as the Panel).
							(B)MembershipThe
			 Panel shall be composed of—
								(i)1
			 individual appointed by the National Academy of Sciences,
								(ii)1
			 individual appointed by the Chairman of the Committee on Finance of the Senate,
			 in consultation with the Ranking Member of the Committee, and
								(iii)1
			 individual appointed jointly by the individuals appointed under clauses (i) and
			 (ii).
								(C)StudyThe
			 Panel shall study the appropriate percentage of carbon dioxide for separation
			 and sequestration under section 6426(d)(4) of the Internal Revenue Code of 1986
			 consistent with the purposes of such section. The panel shall consider—
								(i)whether it is
			 feasible to separate and sequester 75 percent of the carbon dioxide emissions
			 of a facility, and
								(ii)costs and other
			 factors associated with separating and sequestering such percentage of carbon
			 dioxide emissions.
								(D)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Panel
			 shall report to the Secretary of Treasury, the Committee on Finance of the
			 Senate, and the Committee on Ways and Means of the House of Representatives on
			 the study under subparagraph (C) .
							(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
					332.Extension of
			 alternative fuel vehicle refueling property creditParagraph
			 (2) of section 30C(g) (relating to termination) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
				IVAgricultural
			 provisions
			401.Increase in
			 loan limits on agricultural bonds
				(a)In
			 generalSubparagraph (A) of section 147(c)(2) (relating to
			 exception for first-time farmers) is amended by striking
			 $250,000 and inserting $450,000.
				(b)Inflation
			 adjustmentSection 147(c)(2) is amended by adding at the end the
			 following new subparagraph:
					
						(H)Adjustments for
				inflationIn the case of any calendar year after 2008, the dollar
				amount in subparagraph (A) shall be increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year, determined by substituting calendar year 2007 for
				calendar year 1992 in subparagraph (B) thereof.
							If any
				amount as increased under the preceding sentence is not a multiple of $100,
				such amount shall be rounded to the nearest multiple of
				$100..
				(c)Modification of
			 substantial farmland definitionSection 147(c)(2)(E) (defining
			 substantial farmland) is amended by striking unless and all that
			 follows through the period and inserting unless such parcel is smaller
			 than 30 percent of the median size of a farm in the county in which such parcel
			 is located..
				(d)Conforming
			 amendmentSection 147(c)(2)(C)(i)(II) is amended by striking
			 $250,000 and inserting the amount in effect under
			 subparagraph (A).
				(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				402.Modification
			 of installment sale rules for certain farm property
				(a)In
			 generalSection 453(i) (relating to recognition of recapture
			 income in year of disposition) is amended by adding at the end the following
			 new paragraph:
					
						(3)Exception for
				certain farm propertyParagraph (1) shall not apply to any
				installment sale of any single purpose agricultural or horticultural structure
				or any tree or vine bearing fruit or nuts eligible for classification as
				10-year property under section
				168(e)(3)(D).
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 installment sales occurring after the date of the enactment of this Act.
				403.Allowance of
			 section 1031 treatment for exchanges involving certain mutual ditch, reservoir,
			 or irrigation company stock
				(a)In generalSection 1031 (relating to exchange of
			 property held for productive use or investment) is amended by adding at the end
			 the following new subsection:
					
						(i)Special rules for mutual ditch, reservoir,
				or irrigation company stockFor purposes of subsection (a)(2)(B), the
				term stocks shall not include shares in a mutual ditch, reservoir,
				or irrigation company if at the time of the exchange—
							(1)the mutual ditch, reservoir, or irrigation
				company is an organization described in section 501(c)(12)(A) (determined
				without regard to the percentage of its income that is collected from its
				members for the purpose of meeting losses and expenses), and
							(2)the shares in such company have been
				recognized by the highest court of the State in which such company was
				organized or by applicable State statute as constituting or representing real
				property or an interest in real
				property.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to exchanges completed after the date of the enactment
			 of this Act.
				404.Credit to
			 holders of rural renaissance bonds
				(a)In
			 GeneralSubpart H of part IV of subchapter A of chapter 1
			 (relating to credits against tax) is amended by adding at the end the following
			 new section:
					
						54A.Credit to
				holders of rural renaissance bonds
							(a)Allowance of
				CreditIn the case of a taxpayer who holds a rural renaissance
				bond on 1 or more credit allowance dates of the bond occurring during any
				taxable year, there shall be allowed as a credit against the tax imposed by
				this chapter for the taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to such dates.
							(b)Amount of
				Credit
								(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a rural renaissance bond is 25
				percent of the annual credit determined with respect to such bond.
								(2)Annual
				creditThe annual credit determined with respect to any rural
				renaissance bond is the product of—
									(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
									(B)the outstanding
				face amount of the bond.
									(3)DeterminationFor
				purposes of paragraph (2), with respect to any rural renaissance bond, the
				Secretary shall determine daily or caused to be determined daily a credit rate
				which shall apply to the first day on which there is a binding, written
				contract for the sale or exchange of the bond. The credit rate for any day is
				the credit rate which the Secretary or the Secretary’s designee estimates will
				permit the issuance of rural renaissance bonds with a specified maturity or
				redemption date without discount and without interest cost to the qualified
				issuer.
								(4)Credit
				allowance dateFor purposes of this section, the term
				credit allowance date means—
									(A)March 15,
									(B)June 15,
									(C)September 15,
				and
									(D)December
				15.
									Such term
				also includes the last day on which the bond is outstanding.(5)Special rule
				for issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
								(c)Limitation
				Based on Amount of TaxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
								(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(2)the sum of the
				credits allowable under this part (other than subpart C, section 1400N(l), and
				this section).
								(d)Rural
				Renaissance BondFor purposes of this section—
								(1)In
				generalThe term rural renaissance bond means any
				bond issued as part of an issue if—
									(A)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national rural renaissance bond limitation under
				subsection (f)(2),
									(B)95 percent or
				more of the proceeds from the sale of such issue are to be used for capital
				expenditures incurred by qualified borrowers for 1 or more qualified
				projects,
									(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form,
									(D)the issue meets
				the requirements of subsection (h), and
									(E)such bond is not
				a federally guaranteed bond (within the meaning of section 149(b)(2)).
									(2)Qualified
				project; special use rules
									(A)In
				generalThe term qualified project means 1 or more
				projects described in subparagraph (B) located in a rural area.
									(B)Projects
				describedA project described in this subparagraph is a project
				eligible for assistance under—
										(i)the utilities
				programs described in section 381E(d)(2) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 2009d(d)(2)),
										(ii)the distance
				learning or telemedicine programs authorized pursuant to chapter 1 of subtitle
				D of title XXIII of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C. 950aaa et seq.),
										(iii)the rural
				electric programs authorized pursuant to the Rural Electrification Act of 1936
				(7 U.S.C. 901 et seq.),
										(iv)the rural
				telephone programs authorized pursuant to the Rural Electrification Act of 1936
				(7 U.S.C. 901 et seq.),
										(v)the broadband
				access programs authorized pursuant to title VI of the Rural Electrification
				Act of 1936 (7 U.S.C. 950bb et seq.), and
										(vi)the rural
				community facility programs as described in section 381E(d)(1) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2009d(d)(1)).
										(C)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a rural renaissance bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
									(D)ReimbursementFor
				purposes of paragraph (1)(B), a rural renaissance bond may be issued to
				reimburse a qualified borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified project, but only if—
										(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a rural renaissance
				bond,
										(ii)not later than
				60 days after payment of the original expenditure, the qualified issuer adopts
				an official intent to reimburse the original expenditure with such proceeds,
				and
										(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
										(E)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower or qualified issuer takes any action within its
				control which causes such proceeds not to be used for a qualified project. The
				Secretary shall prescribe regulations specifying remedial actions that may be
				taken (including conditions to taking such remedial actions) to prevent an
				action described in the preceding sentence from causing a bond to fail to be a
				rural renaissance bond.
									(F)Treatment of
				other subsidiesFor purposes of subparagraph (B), a qualified
				project does not include any portion of a project financed by grants or
				subsidized financing provided (directly or indirectly) under a Federal program,
				including any State or local obligation used to provide financing for such
				portion the interest on which is exempt from tax under section 103.
									(e)Maturity
				Limitations
								(1)Duration of
				termA bond shall not be treated as a rural renaissance bond if
				the maturity of such bond exceeds the maximum term determined by the Secretary
				under paragraph (2) with respect to such bond.
								(2)Maximum
				termDuring each calendar month, the Secretary shall determine
				the maximum term permitted under this paragraph for bonds issued during the
				following calendar month. Such maximum term shall be the term which the
				Secretary estimates will result in the present value of the obligation to repay
				the principal on the bond being equal to 50 percent of the face amount of such
				bond. Such present value shall be determined without regard to the requirements
				of paragraph (3) and using as a discount rate the average annual interest rate
				of tax-exempt obligations having a term of 10 years or more which are issued
				during the month. If the term as so determined is not a multiple of a whole
				year, such term shall be rounded to the next highest whole year.
								(3)Ratable
				principal amortization requiredA bond shall not be treated as a
				rural renaissance bond unless it is part of an issue which provides for an
				equal amount of principal to be paid by the qualified issuer during each
				calendar year that the issue is outstanding.
								(f)Limitation on
				Amount of Bonds Designated
								(1)National
				limitationThere is a national rural renaissance bond limitation
				of $400,000,000.
								(2)Allocation by
				Secretary
									(A)In
				generalIn accordance with subparagraph (B), the Secretary shall
				allocate the amount described in paragraph (1) among at least 20 qualified
				projects, or such lesser number of qualified projects with proper applications
				filed after 12 months after the adoption of the selection process under
				subparagraph (B).
									(B)Selection
				processIn consultation with the Secretary of Agriculture, the
				Secretary shall adopt a process to select projects described in subparagraph
				(A). Under such process, the Secretary shall not allocate more than 15 percent
				of the allocation under subparagraph (A) to qualified projects within a single
				State.
									(g)Credit Included
				in Gross IncomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
							(h)Special Rules
				Relating to Expenditures
								(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
									(A)at least 95
				percent of the proceeds from the sale of the issue are to be spent for 1 or
				more qualified projects within the 5-year period beginning on the date of
				issuance of the rural renaissance bond,
									(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue will be incurred within the 6-month period beginning on
				the date of issuance of the rural renaissance bond or, in the case of a rural
				renaissance bond the proceeds of which are to be loaned to 2 or more qualified
				borrowers, such binding commitment will be incurred within the 6-month period
				beginning on the date of the loan of such proceeds to a qualified borrower,
				and
									(C)such projects
				will be completed with due diligence and the proceeds from the sale of the
				issue will be spent with due diligence.
									(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
								(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 95 percent of the proceeds of such issue are expended by
				the close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the qualified issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
								(i)Special Rules
				Relating to ArbitrageA bond which is part of an issue shall not
				be treated as a rural renaissance bond unless, with respect to the issue of
				which the bond is a part, the qualified issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
							(j)Definitions and
				special rules relating to issuers and borrowersFor purposes of
				this section—
								(1)Qualified
				issuerThe term qualified issuer means—
									(A)a rural
				renaissance bond lender,
									(B)a cooperative
				electric company, or
									(C)a governmental
				body.
									(2)Qualified
				borrowerThe term qualified borrower means—
									(A)a mutual or
				cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C),
				or
									(B)a governmental
				body.
									(3)Rural
				renaissance bond lenderThe term rural renaissance bond
				lender means a lender which is a cooperative which is owned by, or has
				outstanding loans to, 100 or more cooperative electric companies and is in
				existence on February 1, 2002, and shall include any affiliated entity which is
				controlled by such lender.
								(4)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.
								(5)Governmental
				bodyThe term governmental body means any State,
				territory, possession of the United States, the District of Columbia, Indian
				tribal government, and any political subdivision thereof.
								(k)Special Rules
				Relating to Pool BondsNo portion of a pooled financing bond may
				be allocable to loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
							(l)Other
				Definitions and Special RulesFor purposes of this
				section—
								(1)BondThe
				term bond includes any obligation.
								(2)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section 149(f)(4)(A).
								(3)Rural
				areaThe term rural
				area shall have the meaning given such term by section
				1393(a)(2).
								(4)Partnership; s
				corporation; and other pass-thru entities
									(A)In
				generalUnder regulations prescribed by the Secretary, in the
				case of a partnership, trust, S corporation, or other pass-thru entity, rules
				similar to the rules of section 41(g) shall apply with respect to the credit
				allowable under subsection (a).
									(B)No basis
				adjustmentIn the case of a bond held by a partnership or an S
				corporation, rules similar to the rules under section 1397E(i) shall
				apply.
									(5)Bonds held by
				regulated investment companiesIf any rural renaissance bond is
				held by a regulated investment company, the credit determined under subsection
				(a) shall be allowed to shareholders of such company under procedures
				prescribed by the Secretary.
								(6)ReportingIssuers
				of rural renaissance bonds shall submit reports similar to the reports required
				under section 149(e).
								(7)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2008.
								.
				(b)ReportingSubsection
			 (d) of section 6049 (relating to returns regarding payments of interest) is
			 amended by adding at the end the following new paragraph:
					
						(9)Reporting of
				credit on rural renaissance bonds
							(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(g) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
							(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
							(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
							.
				(c)Conforming
			 Amendments
					(1)The table of
			 sections for subpart H of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
						
							
								Sec. 54A. Credit to holders of rural
				renaissance
				bonds.
							
							.
					(2)Section 54(c)(2)
			 is amended by inserting section 54A, after subpart
			 C,.
					(d)Issuance of
			 RegulationsThe Secretary of Treasury shall issue regulations
			 required under section 54A (as added by this section) not later than 120 days
			 after the date of the enactment of this Act.
				(e)Effective
			 DateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				405.Agricultural
			 chemicals security credit
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
					
						45O.Agricultural
				chemicals security credit
							(a)In
				generalFor purposes of
				section 38, in the case of an eligible agricultural business, the agricultural
				chemicals security credit determined under this section for the taxable year is
				30 percent of the qualified security expenditures for the taxable year.
							(b)Facility
				limitationThe amount of the credit determined under subsection
				(a) with respect to any facility for any taxable year shall not exceed—
								(1)$100,000, reduced
				by
								(2)the aggregate
				amount of credits determined under subsection (a) with respect to such facility
				for the 5 prior taxable years.
								(c)Annual
				limitationThe amount of the credit determined under subsection
				(a) with respect to any taxpayer for any taxable year shall not exceed
				$2,000,000.
							(d)Qualified
				chemical security expenditureFor purposes of this section, the
				term qualified chemical security expenditure means, with respect
				to any eligible agricultural business for any taxable year, any amount paid or
				incurred by such business during such taxable year for—
								(1)employee security
				training and background checks,
								(2)limitation and
				prevention of access to controls of specified agricultural chemicals stored at
				the facility,
								(3)tagging, locking
				tank valves, and chemical additives to prevent the theft of specified
				agricultural chemicals or to render such chemicals unfit for illegal
				use,
								(4)protection of the
				perimeter of specified agricultural chemicals,
								(5)installation of
				security lighting, cameras, recording equipment, and intrusion detection
				sensors,
								(6)implementation of
				measures to increase computer or computer network security,
								(7)conducting a
				security vulnerability assessment,
								(8)implementing a
				site security plan, and
								(9)such other
				measures for the protection of specified agricultural chemicals as the
				Secretary may identify in regulation.
								Amounts
				described in the preceding sentence shall be taken into account only to the
				extent that such amounts are paid or incurred for the purpose of protecting
				specified agricultural chemicals.(e)Eligible
				agricultural businessFor purposes of this section, the term
				eligible agricultural business means any person in the trade or
				business of—
								(1)selling
				agricultural products, including specified agricultural chemicals, at retail
				predominantly to farmers and ranchers, or
								(2)manufacturing,
				formulating, distributing, or aerially applying specified agricultural
				chemicals.
								(f)Specified
				agricultural chemicalFor purposes of this section, the term
				specified agricultural chemical means—
								(1)any fertilizer
				commonly used in agricultural operations which is listed under—
									(A)section 302(a)(2)
				of the Emergency Planning and Community Right-to-Know Act of 1986,
									(B)section 101 of
				part 172 of title 49, Code of Federal Regulations, or
									(C)part 126, 127, or
				154 of title 33, Code of Federal Regulations, and
									(2)any pesticide (as
				defined in section 2(u) of the Federal Insecticide, Fungicide, and Rodenticide
				Act), including all active and inert ingredients thereof, which is customarily
				used on crops grown for food, feed, or fiber.
								(g)Controlled
				groupsRules similar to the rules of paragraphs (1) and (2) of
				section 41(f) shall apply for purposes of this section.
							(h)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out the purposes of this section, including regulations which—
								(1)provide for the
				proper treatment of amounts which are paid or incurred for purpose of
				protecting any specified agricultural chemical and for other purposes,
				and
								(2)provide for the
				treatment of related properties as one facility for purposes of subsection
				(b).
								(i)TerminationThis
				section shall not apply to any amount paid or incurred after December 31,
				2012.
							.
				(b)Credit allowed
			 as part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end the following new paragraph:
					
						(32)in the case of an
				eligible agricultural business (as defined in section 45O(e)), the agricultural
				chemicals security credit determined under section
				45O(a).
						.
				(c)Denial of double
			 benefitSection 280C is amended by adding at the end the
			 following new subsection:
					
						(f)Credit for
				security of agricultural chemicalsNo deduction shall be allowed
				for that portion of the expenses otherwise allowable as a deduction taken into
				account in determining the credit under section 45O for the taxable year which
				is equal to the amount of the credit determined for such taxable year under
				section
				45O(a).
						.
				(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
					
						
							Sec. 45O. Agricultural chemicals security
				credit.
						
						.
				(e)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
				406.Credit for
			 drug safety and effectiveness testing for minor animal species
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits), as amended by this Act, is amended by
			 adding at the end the following new section:
					
						45P.Drug safety
				and effectiveness testing for minor animal species
							(a)Allowance of
				creditFor purposes of section 38, in the case of an eligible
				taxpayer, the drug safety and effectiveness testing for minor animal species
				credit determined under this section for the taxable year shall be an amount
				equal to 50 percent of the qualified safety and effectiveness testing expenses
				paid or incurred by the taxpayer during the taxable year.
							(b)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer any taxpayer—
								(1)which—
									(A)applies for the
				designation of a new animal drug for use on a minor animal species under
				section 573 of the Federal Food, Drug, and Cosmetic Act, or
									(B)owns animals
				which are the subject of safety and effectiveness testing, and
									(2)which elects the
				application of this section for the taxable year.
								(c)Qualified
				safety and effectiveness testing expensesFor purposes of this
				section—
								(1)In
				generalThe term qualified safety and effectiveness testing
				expenses means the sum of the following amounts which are paid or
				incurred by the eligible taxpayer during the taxable year in carrying on any
				trade or business of such taxpayer:
									(A)In-house safety
				and effectiveness testing expenses.
									(B)Contract safety
				and effectiveness testing expenses.
									Such term
				does not include any amount to the extent such amount is funded by any grant,
				contract, or otherwise by another person (or any governmental entity).(2)In-house safety
				and effectiveness testing expenses
									(A)In
				generalThe term in-house safety and effectiveness testing
				expenses means—
										(i)any wages paid or
				incurred to an employee for qualified services performed by such
				employee,
										(ii)any amount paid
				or incurred for supplies used in the conduct of safety and effectiveness
				testing, and
										(iii)under
				regulations prescribed by the Secretary, any amount paid or incurred to another
				person for the right to use computers in the conduct of safety and
				effectiveness testing.
										Clause
				(iii) shall not apply to any amount to the extent that the taxpayer (or any
				person with whom the taxpayer must aggregate expenditures under rules specified
				under subsection (f)(2)) receives or accrues any amount from any other person
				for the right to use substantially identical personal property.(B)Qualified
				servicesThe term qualified services means services
				consisting of—
										(i)engaging in
				safety and effectiveness testing, or
										(ii)engaging in the
				direct supervision or direct support of such testing.
										If
				substantially all of the services performed by an individual for the taxpayer
				during the taxable year consists of services meeting the requirements of clause
				(i) or (ii), the term qualified services means all of the services
				performed by such individual for the taxpayer during the taxable year.(C)Wages and
				suppliesThe terms wages and supplies
				have the meanings given such terms by section 41(b).
									(3)Contract safety
				and effectiveness testing expenses
									(A)In
				generalThe term contract safety and effectiveness testing
				expenses means any amount paid or incurred by the taxpayer to any person
				(other than an employee of the taxpayer) for safety and effectiveness
				testing.
									(B)Prepaid
				amountsIf any contract safety and effectiveness testing expenses
				paid or incurred during any taxable year are attributable to safety and
				effectiveness testing to be conducted after the close of such taxable year,
				such amount shall be treated as paid or incurred during the period during which
				the safety and effectiveness testing is conducted.
									(d)Safety and
				effectiveness testingFor purposes of this section—
								(1)In
				generalThe term safety and effectiveness testing
				means any testing which—
									(A)is related to the
				use of a new animal drug for use on a minor animal species for which it was
				designated under section 573 of the Federal Food, Drug, and Cosmetic
				Act,
									(B)is carried out
				under an exemption for such new animal drug under section 512(j) of such Act
				(or regulations issued under such section),
									(C)occurs—
										(i)after the date on
				which the application for designation of such new animal drug under section 573
				of such Act is filed, and
										(ii)before the date
				on which such application is approved under section 512(c) of such Act,
				and
										(D)which is
				conducted by or on behalf of an eligible taxpayer.
									(2)Minor animal
				species
									(A)In
				generalThe term minor animal species means animals,
				other than humans, which are not major animal species.
									(B)Major animal
				speciesThe term major animal species means cattle,
				horses, swine, chickens, turkeys, dogs, cats, and any other species as
				determined by the Secretary, after consultation with the Secretary of
				Agriculture.
									(e)Treatment of
				qualified safety and effectiveness testing expenses
								(1)In
				generalExcept as provided in paragraph (2), any qualified safety
				and effectiveness testing expenses for a taxable year to which an election
				under this section applies shall not be taken into account for purposes of
				determining the credit allowable under section 41 for such taxable year.
								(2)Treated as base
				period research expensesAny qualified safe and effectiveness
				testing expenses for any taxable year which are qualified research expenses
				(within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
								(f)Special
				rules
								(1)LimitationNo
				credit shall be allowed under this section with respect to any safety and
				effectiveness testing conducted by a corporation to which an election under
				section 936 applies.
								(2)Aggregation of
				expenditures and allocations of creditRules similar to the rules
				of paragraphs (1) and (2) of section 41(f) and section 41(g) shall apply for
				purposes of this
				section.
								.
				(b)Credit allowed
			 as part of general business creditSection 38(b), as amended by
			 this Act, is amended by striking plus at the end of paragraph
			 (31), by striking the period at the end of paragraph (32) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
					
						(33)the drug safety
				and effectiveness testing for minor animal species credit determined under
				section
				45P(a).
						.
				(c)Denial of
			 double benefitSection 280C, as amended by this Act, is amended
			 by adding at the end the following new subsection:
					
						(g)Drug safety and
				effectiveness testing for minor animal species credit
							(1)In
				generalNo deduction shall be allowed for that portion of the
				qualified safety and effectiveness testing expenses (as defined in section
				45P(c)(1)) otherwise allowable as a deduction for the taxable year which is
				equal to the amount of the credit determined for such taxable year under
				section 45P(a).
							(2)Similar rule
				where taxpayer capitalizes rather than deducts
				expensesIf—
								(A)the amount of the
				credit determined for the taxable year under section 45P(a), exceeds
								(B)the amount
				allowable as a deduction for such taxable year for qualified safety and
				effectiveness testing expenses (determined without regard to paragraph
				(1)),
								the amount
				chargeable to capital account for the taxable year for such expenses shall be
				reduced by the amount of such excess.(3)Controlled
				groupsParagraph (3) of subsection (b) shall apply for purposes
				of this
				subsection.
							.
				(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1, as amended by this Act, is amended by adding at the
			 end the following new item:
					
						
							Sec. 45P. Drug safety and effectiveness
				testing for minor animal
				species.
						
						.
				(e)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
				407.Certain farming
			 business machinery and equipment treated as 5-year property
				(a)In
			 generalSection 168(e)(3)(B) (defining 5-year property) is
			 amended by striking and at the end of clause (v), by striking
			 the period at the end of clause (vi)(III) and inserting , and,
			 and by inserting after clause (vi) the following new clause:
					
						(vii)any machinery or
				equipment (other than any grain bin, cotton ginning asset, fence, or other land
				improvement) which is used in a farming business (as defined in section
				263A(e)(4)), the original use of which commences with the taxpayer after the
				date of the enactment of this clause, and which is placed in service before
				January 1,
				2010.
						.
				(b)Alternative
			 systemThe table contained in section 168(g)(3)(B) (relating to
			 special rule for certain property assigned to classes) is amended by inserting
			 after the item relating to subparagraph (B)(iii) the following:
					
						
							
								
									(B)(vii)10
									
								
							
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				408.Expensing of
			 broadband Internet access expenditures
				(a)In
			 GeneralPart VI of subchapter B of chapter 1 (relating to
			 itemized deductions for individuals and corporations) is amended by inserting
			 after section 190 the following new section:
					
						191.Broadband
				expenditures
							(a)Treatment of
				Expenditures
								(1)In
				generalA taxpayer may elect to treat any qualified broadband
				expenditure which is paid or incurred by the taxpayer as an expense which is
				not chargeable to a capital account. Any expenditure which is so treated shall
				be allowed as a deduction.
								(2)ElectionAn
				election under paragraph (1) shall be made at such time and in such manner as
				the Secretary may prescribe by regulation.
								(b)Qualified
				Broadband ExpendituresFor purposes of this section—
								(1)In
				generalThe term qualified broadband expenditure
				means, with respect to any taxable year, any direct or indirect costs incurred
				after the date of the enactment of this section, and on or before the first
				December 31 which is 3 years after such date, and properly taken into account
				with respect to—
									(A)the purchase or
				installation of qualified equipment (including any upgrades thereto),
				and
									(B)the connection of
				such qualified equipment to any qualified subscriber.
									(2)Certain
				satellite expenditures excludedSuch term shall not include any
				costs incurred with respect to the launching of any satellite equipment.
								(3)Leased
				equipmentSuch term shall include so much of the purchase price
				paid by the lessor of qualified equipment subject to a lease described in
				subsection (c)(2)(B) as is attributable to expenditures incurred by the lessee
				which would otherwise be described in paragraph (1).
								(4)Limitation with
				regard to current generation broadband servicesOnly 50 percent
				of the amounts taken into account under paragraph (1) with respect to qualified
				equipment through which current generation broadband services are provided
				shall be treated as qualified broadband expenditures.
								(c)When
				Expenditures Taken Into AccountFor purposes of this
				section—
								(1)In
				generalQualified broadband expenditures with respect to
				qualified equipment shall be taken into account with respect to the first
				taxable year in which—
									(A)current
				generation broadband services are provided through such equipment to qualified
				subscribers, or
									(B)next generation
				broadband services are provided through such equipment to qualified
				subscribers.
									(2)Limitation
									(A)In
				generalQualified expenditures shall be taken into account under
				paragraph (1) only with respect to qualified equipment—
										(i)the original use
				of which commences with the taxpayer, and
										(ii)which is placed
				in service after the date of the enactment of this Act.
										(B)Sale-leasebacksFor
				purposes of subparagraph (A), if property—
										(i)is originally
				placed in service after the date of the enactment of this Act by any person,
				and
										(ii)sold and leased
				back by such person within 3 months after the date such property was originally
				placed in service,
										such
				property shall be treated as originally placed in service not earlier than the
				date on which such property is used under the leaseback referred to in clause
				(ii).(d)Special
				Allocation Rules
								(1)Current
				generation broadband servicesFor purposes of determining the
				amount of qualified broadband expenditures under subsection (a)(1) with respect
				to qualified equipment through which current generation broadband services are
				provided, if the qualified equipment is capable of serving both qualified
				subscribers and other subscribers, the qualified broadband expenditures shall
				be multiplied by a fraction—
									(A)the numerator of
				which is the sum of the number of potential qualified subscribers within the
				rural areas and the underserved areas which the equipment is capable of serving
				with current generation broadband services, and
									(B)the denominator
				of which is the total potential subscriber population of the area which the
				equipment is capable of serving with current generation broadband
				services.
									(2)Next generation
				broadband servicesFor purposes of determining the amount of
				qualified broadband expenditures under subsection (a)(1) with respect to
				qualified equipment through which next generation broadband services are
				provided, if the qualified equipment is capable of serving both qualified
				subscribers and other subscribers, the qualified broadband expenditures shall
				be multiplied by a fraction—
									(A)the numerator of
				which is the sum of—
										(i)the number of
				potential qualified subscribers within the rural areas and underserved areas,
				plus
										(ii)the number of
				potential qualified subscribers within the area consisting only of residential
				subscribers not described in clause (i),
										which
				the equipment is capable of serving with next generation broadband services,
				and(B)the denominator
				of which is the total potential subscriber population of the area which the
				equipment is capable of serving with next generation broadband services.
									(e)DefinitionsFor
				purposes of this section—
								(1)AntennaThe
				term antenna means any device used to transmit or receive signals
				through the electromagnetic spectrum, including satellite equipment.
								(2)Cable
				operatorThe term cable operator has the meaning
				given such term by section 602(5) of the Communications Act of 1934 (47 U.S.C.
				522(5)).
								(3)Commercial
				mobile service carrierThe term commercial mobile service
				carrier means any person authorized to provide commercial mobile radio
				service as defined in section 20.3 of title 47, Code of Federal
				Regulations.
								(4)Current
				generation broadband serviceThe term current generation
				broadband service means the transmission of signals at a rate of at
				least 5,000,000 bits per second to the subscriber and at least 1,000,000 bits
				per second from the subscriber.
								(5)Multiplexing or
				demultiplexingThe term multiplexing means the
				transmission of 2 or more signals over a single channel, and the term
				demultiplexing means the separation of 2 or more signals
				previously combined by compatible multiplexing equipment.
								(6)Next generation
				broadband serviceThe term next generation broadband
				service means the transmission of signals at a rate of at least
				100,000,000 bits per second to the subscriber and at least 20,000,000 bits per
				second from the subscriber.
								(7)Nonresidential
				subscriberThe term nonresidential subscriber means
				any person who purchases broadband services which are delivered to the
				permanent place of business of such person.
								(8)Open video
				system operatorThe term open video system operator
				means any person authorized to provide service under section 653 of the
				Communications Act of 1934 (47 U.S.C.
				573).
								(9)Other wireless
				carrierThe term other wireless carrier means any
				person (other than a telecommunications carrier, commercial mobile service
				carrier, cable operator, open video system operator, or satellite carrier)
				providing current generation broadband services or next generation broadband
				service to subscribers through the radio transmission of energy.
								(10)Packet
				switchingThe term packet switching means
				controlling or routing the path of any digitized transmission signal which is
				assembled into packets or cells.
								(11)ProviderThe
				term provider means, with respect to any qualified
				equipment—
									(A)a cable
				operator,
									(B)a commercial
				mobile service carrier,
									(C)an open video
				system operator,
									(D)a satellite
				carrier,
									(E)a
				telecommunications carrier, or
									(F)any other
				wireless carrier,
									providing
				current generation broadband services or next generation broadband services to
				subscribers through such qualified equipment.(12)Provision of
				servicesA provider shall be treated as providing services to 1
				or more subscribers if—
									(A)such a subscriber
				has been passed by the provider’s equipment and can be connected to such
				equipment for a standard connection fee,
									(B)the provider is
				physically able to deliver current generation broadband services or next
				generation broadband services, as applicable, to such a subscriber without
				making more than an insignificant investment with respect to such
				subscriber,
									(C)the provider has
				made reasonable efforts to make such subscribers aware of the availability of
				such services,
									(D)such services
				have been purchased by 1 or more such subscribers, and
									(E)such services are
				made available to such subscribers at average prices comparable to those at
				which the provider makes available similar services in any areas in which the
				provider makes available such services.
									(13)Qualified
				equipment
									(A)In
				generalThe term qualified equipment means equipment
				which provides current generation broadband services or next generation
				broadband services—
										(i)at least a
				majority of the time during periods of maximum demand to each subscriber who is
				utilizing such services, and
										(ii)in a manner
				substantially the same as such services are provided by the provider to
				subscribers through equipment with respect to which no deduction is allowed
				under subsection (a)(1).
										(B)Only certain
				investment taken into accountExcept as provided in subparagraph
				(C) or (D), equipment shall be taken into account under subparagraph (A) only
				to the extent it—
										(i)extends from the
				last point of switching to the outside of the unit, building, dwelling, or
				office owned or leased by a subscriber in the case of a telecommunications
				carrier or broadband-over-powerline operator,
										(ii)extends from the
				customer side of the mobile telephone switching office to a
				transmission/receive antenna (including such antenna) owned or leased by a
				subscriber in the case of a commercial mobile service carrier,
										(iii)extends from
				the customer side of the headend to the outside of the unit, building,
				dwelling, or office owned or leased by a subscriber in the case of a cable
				operator or open video system operator, or
										(iv)extends from a
				transmission/receive antenna (including such antenna) which transmits and
				receives signals to or from multiple subscribers, to a transmission/receive
				antenna (including such antenna) on the outside of the unit, building,
				dwelling, or office owned or leased by a subscriber in the case of a satellite
				carrier or other wireless carrier, unless such other wireless carrier is also a
				telecommunications carrier.
										(C)Packet
				switching equipmentPacket switching equipment, regardless of
				location, shall be taken into account under subparagraph (A) only if it is
				deployed in connection with equipment described in subparagraph (B) and is
				uniquely designed to perform the function of packet switching for current
				generation broadband services or next generation broadband services, but only
				if such packet switching is the last in a series of such functions performed in
				the transmission of a signal to a subscriber or the first in a series of such
				functions performed in the transmission of a signal from a subscriber.
									(D)Multiplexing
				and demultiplexing equipmentMultiplexing and demultiplexing
				equipment shall be taken into account under subparagraph (A) only to the extent
				it is deployed in connection with equipment described in subparagraph (B) and
				is uniquely designed to perform the function of multiplexing and demultiplexing
				packets or cells of data and making associated application adaptions, but only
				if such multiplexing or demultiplexing equipment is located between packet
				switching equipment described in subparagraph (C) and the subscriber’s
				premises.
									(14)Qualified
				subscriberThe term qualified subscriber
				means—
									(A)with respect to
				the provision of current generation broadband services—
										(i)any
				nonresidential subscriber maintaining a permanent place of business in a rural
				area or underserved area, or
										(ii)any residential
				subscriber residing in a dwelling located in a rural area or underserved area
				which is not a saturated market, and
										(B)with respect to
				the provision of next generation broadband services—
										(i)any
				nonresidential subscriber maintaining a permanent place of business in a rural
				area or underserved area, or
										(ii)any residential
				subscriber.
										(15)Residential
				subscriberThe term residential subscriber means any
				individual who purchases broadband services which are delivered to such
				individual’s dwelling.
								(16)Rural
				areaThe term rural area means any census tract
				which—
									(A)is not within 10
				miles of any incorporated or census designated place containing more than
				25,000 people, and
									(B)is not within a
				county or county equivalent which has an overall population density of more
				than 500 people per square mile of land.
									(17)Rural
				subscriberThe term rural subscriber means any
				residential subscriber residing in a dwelling located in a rural area or
				nonresidential subscriber maintaining a permanent place of business located in
				a rural area.
								(18)Satellite
				carrierThe term satellite carrier means any person
				using the facilities of a satellite or satellite service licensed by the
				Federal Communications Commission and operating in the Fixed-Satellite Service
				under part 25 of title 47 of the Code of Federal Regulations or the Direct
				Broadcast Satellite Service under part 100 of title 47 of such Code to
				establish and operate a channel of communications for distribution of signals,
				and owning or leasing a capacity or service on a satellite in order to provide
				such point-to-multipoint distribution.
								(19)Saturated
				marketThe term saturated market means any census
				tract in which, as of the date of the enactment of this section—
									(A)current
				generation broadband services have been provided by a single provider to 85
				percent or more of the total number of potential residential subscribers
				residing in dwellings located within such census tract, and
									(B)such services can
				be utilized—
										(i)at least a
				majority of the time during periods of maximum demand by each such subscriber
				who is utilizing such services, and
										(ii)in a manner
				substantially the same as such services are provided by the provider to
				subscribers through equipment with respect to which no deduction is allowed
				under subsection (a)(1).
										(20)SubscriberThe
				term subscriber means any person who purchases current generation
				broadband services or next generation broadband services.
								(21)Telecommunications
				carrierThe term telecommunications carrier has the
				meaning given such term by section 3(44) of the Communications Act of 1934 (47 U.S.C. 153(44)),
				but—
									(A)includes all
				members of an affiliated group of which a telecommunications carrier is a
				member, and
									(B)does not include
				a commercial mobile service carrier.
									(22)Total
				potential subscriber populationThe term total potential
				subscriber population means, with respect to any area and based on the
				most recent census data, the total number of potential residential subscribers
				residing in dwellings located in such area and potential nonresidential
				subscribers maintaining permanent places of business located in such
				area.
								(23)Underserved
				areaThe term underserved area means—
									(A)any census tract
				which is located in—
										(i)an empowerment
				zone or enterprise community designated under section 1391, or
										(ii)the District of
				Columbia Enterprise Zone established under section 1400, or
										(B)any census
				tract—
										(i)the poverty level
				of which is at least 30 percent (based on the most recent census data),
				and
										(ii)the median
				family income of which does not exceed—
											(I)in the case of a
				census tract located in a metropolitan statistical area, 70 percent of the
				greater of the metropolitan area median family income or the statewide median
				family income, and
											(II)in the case of a
				census tract located in a nonmetropolitan statistical area, 70 percent of the
				nonmetropolitan statewide median family income.
											(24)Underserved
				subscriberThe term underserved subscriber means any
				residential subscriber residing in a dwelling located in an underserved area or
				nonresidential subscriber maintaining a permanent place of business located in
				an underserved area.
								(f)Special
				Rules
								(1)Property used
				outside the united states, etc., not qualifiedNo expenditures
				shall be taken into account under subsection (a)(1) with respect to the portion
				of the cost of any property referred to in section 50(b) or with respect to the
				portion of the cost of any property specified in an election under section
				179.
								(2)Basis
				reduction
									(A)In
				generalFor purposes of this title, the basis of any property
				shall be reduced by the portion of the cost of such property taken into account
				under subsection (a)(1).
									(B)Ordinary income
				recaptureFor purposes of section 1245, the amount of the
				deduction allowable under subsection (a)(1) with respect to any property which
				is of a character subject to the allowance for depreciation shall be treated as
				a deduction allowed for depreciation under section 167.
									(3)Coordination
				with section 38No credit shall be allowed under section 38 with
				respect to any amount for which a deduction is allowed under subsection
				(a)(1).
								.
				(b)Special Rule
			 for Mutual or Cooperative Telephone CompaniesSection 512(b)
			 (relating to modifications) is amended by adding at the end the following new
			 paragraph:
					
						(20)Special rule
				for mutual or cooperative telephone companiesA mutual or
				cooperative telephone company which for the taxable year satisfies the
				requirements of section 501(c)(12)(A) may elect to reduce its unrelated
				business taxable income for such year, if any, by an amount that does not
				exceed the qualified broadband expenditures which would be taken into account
				under section 191 for such year by such company if such company was not exempt
				from taxation. Any amount which is allowed as a deduction under this paragraph
				shall not be allowed as a deduction under section 191 and the basis of any
				property to which this paragraph applies shall be reduced under section
				1016(a)(40).
						.
				(c)Conforming
			 Amendments
					(1)Section 263(a)(1)
			 (relating to capital expenditures) is amended by striking or at
			 the end of subparagraph (J), by striking the period at the end of subparagraph
			 (K) and inserting , or, and by adding at the end the following
			 new subparagraph:
						
							(L)expenditures for
				which a deduction is allowed under section
				191.
							.
					(2)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (38), by striking the period at the end of paragraph (39) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
						
							(40)to the extent
				provided in section
				191(f)(2).
							.
					(3)The table of
			 sections for part VI of subchapter A of chapter 1 is amended by inserting after
			 the item relating to section 190 the following new item:
						
							
								Sec. 191. Broadband
				expenditures.
							
							.
					(d)Designation of
			 Census Tracts
					(1)In
			 generalThe Secretary of the Treasury shall, not later than 90
			 days after the date of the enactment of this Act, designate and publish those
			 census tracts meeting the criteria described in paragraphs (16), (22), and (23)
			 of section 191(e) of the Internal Revenue Code of 1986 (as added by this
			 section). In making such designations, the Secretary of the Treasury shall
			 consult with such other departments and agencies as the Secretary determines
			 appropriate.
					(2)Saturated
			 market
						(A)In
			 generalFor purposes of designating and publishing those census
			 tracts meeting the criteria described in subsection (e)(19) of such section
			 191—
							(i)the
			 Secretary of the Treasury shall prescribe not later than 30 days after the date
			 of the enactment of this Act the form upon which any provider which takes the
			 position that it meets such criteria with respect to any census tract shall
			 submit a list of such census tracts (and any other information required by the
			 Secretary) not later than 60 days after the date of the publication of such
			 form, and
							(ii)the Secretary of
			 the Treasury shall publish an aggregate list of such census tracts and the
			 applicable providers not later than 30 days after the last date such
			 submissions are allowed under clause (i).
							(B)No subsequent
			 lists requiredThe Secretary of the Treasury shall not be
			 required to publish any list of census tracts meeting such criteria subsequent
			 to the list described in subparagraph (A)(ii).
						(e)Other
			 Regulatory Matters
					(1)ProhibitionNo
			 Federal or State agency or instrumentality shall adopt regulations or
			 ratemaking procedures that would have the effect of eliminating or reducing any
			 deduction or portion thereof allowed under section 191 of the Internal Revenue
			 Code of 1986 (as added by this section) or otherwise subverting the purpose of
			 this section.
					(2)Treasury
			 regulatory authorityIt is the intent of Congress in providing
			 the election to deduct qualified broadband expenditures under section 191 of
			 the Internal Revenue Code of 1986 (as added by this section) to provide
			 incentives for the purchase, installation, and connection of equipment and
			 facilities offering expanded broadband access to the Internet for users in
			 certain low income and rural areas of the United States, as well as to
			 residential users nationwide, in a manner that maintains competitive neutrality
			 among the various classes of providers of broadband services. Accordingly, the
			 Secretary of the Treasury shall prescribe such regulations as may be necessary
			 or appropriate to carry out the purposes of section 191 of such Code,
			 including—
						(A)regulations to
			 determine how and when a taxpayer that incurs qualified broadband expenditures
			 satisfies the requirements of section 191 of such Code to provide broadband
			 services, and
						(B)regulations
			 describing the information, records, and data taxpayers are required to provide
			 the Secretary to substantiate compliance with the requirements of section 191
			 of such Code.
						409.Credit for
			 energy efficient motors
				(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits), as amended by this Act, is amended by
			 inserting at the end the following new section:
					
						45Q.Credit for
				energy efficient motors
							(a)In
				generalFor purposes of section 38, the energy efficient motors
				credit determined under this section for any taxable year is an amount equal to
				the lesser of —
								(1)$15 per
				horsepower generated by qualified energy efficient motors the original use of
				which begins with the taxpayer during such taxable year, or
								(2)$1,250,000.
								(b)Qualified
				energy efficient motorThe term qualified energy efficient
				motor means a general- or definite-purpose electric motor of 500
				horsepower or less which meets or exceeds the efficiency levels specified in
				Tables 12–12 or 12–13 of the National Electrical Manufacturers Association MG–1
				(2006).
							(c)Special
				rules
								(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such
				credit.
								(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
								(3)Property used
				outside United States, etc., certain depreciable property not
				qualifiedNo credit shall be allowed under subsection (a) with
				respect to any property referred to in section 50(b) or with respect to the
				portion of the cost of any property taken into account under section
				179.
								(d)TerminationThis
				section shall not apply to any property placed in service after the date which
				is 3 years after the date of the enactment of this
				section.
							.
				(b)Credit allowed
			 as part of general business creditSection 38(b), as amended by
			 this Act, is amended by striking plus at the end of paragraph
			 (32), by striking the period at the end of paragraph (33) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
					
						(34)the credit for
				energy efficient motors determined under section
				45Q(a).
						.
				(c)Conforming
			 amendments
					(1)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (39), by striking the period at the end of paragraph (40) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
						
							(41)to the extent
				provided in section
				45Q(c)(1).
							.
					(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1, as amended by
			 this Act, is amended by adding at the end the following new item:
						
							
								Sec. 45Q. Credit for energy
				efficient
				motors.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				VRevenue raising
			 provisions
			AMiscellaneous
			 revenue provisions
				501.Limitation on
			 farming losses of certain taxpayers
					(a)In
			 generalSection 461 (relating to general rule for taxable year of
			 deduction) is amended by adding at the end the following new subsection:
						
							(j)Limitation on
				farming losses of certain taxpayers
								(1)In
				generalIf an applicable taxpayer has a farming loss for the
				taxable year, such loss shall be allowed for such taxable year only to the
				extent such loss does not exceed $200,000.
								(2)Farming
				lossFor purposes of this subsection, the term farming
				loss means the excess of the deductions of the taxpayer for the taxable
				year which are attributable to farming businesses (as defined in section
				263A(e)(4)) of such taxpayer over income or gain of such taxpayer for the
				taxable year which is attributable to such deductions.
								(3)Disallowed loss
				carried to next yearAny loss which is disallowed under paragraph
				(1) shall be treated as a deduction of the taxpayer attributable to farming
				businesses in the next taxable year.
								(4)Applicable
				taxpayerFor purposes of this subsection, the term
				applicable taxpayer means, with respect to any taxable year, any
				individual, partnership, estate, or trust which receives agriculture program
				payments or Commodity Credit Corporation loans in such taxable
				year.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					502.Modification to
			 optional method of computing net earnings from self-employment
					(a)Amendments to
			 the Internal Revenue Code of 1986
						(1)In
			 generalThe matter following
			 paragraph (17) of section 1402(a) is amended—
							(A)by striking $2,400 each
			 place it appears and inserting the upper limit, and
							(B)by striking $1,600 each
			 place it appears and inserting the lower limit.
							(2)DefinitionsSection 1402 is amended by adding at the
			 end the following new subsection:
							
								(l)Upper and lower
				limitsFor purposes of
				subsection (a)—
									(1)Lower
				limitThe lower limit for any
				taxable year is the sum of the amounts required under section 213(d) of the
				Social Security Act for a quarter of
				coverage in effect with respect to each calendar quarter ending with or within
				such taxable year.
									(2)Upper
				limitThe upper limit for any
				taxable year is the amount equal to 150 percent of the lower limit for such
				taxable
				year.
									.
						(b)Amendments to
			 the Social Security Act
						(1)In
			 generalThe matter following
			 paragraph (16) of section 211(a) of the Social
			 Security Act is amended—
							(A)by striking $2,400 each
			 place it appears and inserting the upper limit, and
							(B)by striking $1,600 each
			 place it appears and inserting the lower limit.
							(2)DefinitionsSection 211 of such Act is amended by
			 adding at the end the following new subsection:
							
								(k)Upper and lower limitsFor purposes of subsection (a)—
									(1)The lower limit for any taxable year is the
				sum of the amounts required under section 213(d) for a quarter of coverage in
				effect with respect to each calendar quarter ending with or within such taxable
				year.
									(2)The upper limit for any taxable year is the
				amount equal to 150 percent of the lower limit for such taxable
				year.
									.
						(3)Conforming
			 amendmentSection 212 of such
			 Act is amended—
							(A)in subsection (b), by striking
			 For and inserting Except as provided in subsection (c),
			 for; and
							(B)by adding at the end the following new
			 subsection:
								
									(c)For the purpose of determining average
				indexed monthly earnings, average monthly wage, and quarters of coverage in the
				case of any individual who elects the option described in clause (ii) or (iv)
				in the matter following section 211(a)(16) for any taxable year that does not
				begin with or during a particular calendar year and end with or during such
				year, the self-employment income of such individual deemed to be derived during
				such taxable year shall be allocated to the two calendar years, portions of
				which are included within such taxable year, in the same proportion to the
				total of such deemed self-employment income as the sum of the amounts
				applicable under section 213(d) for the calendar quarters ending with or within
				each such calendar year bears to the lower limit for such taxable year
				specified in section
				211(k)(1).
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
					503.Information
			 reporting for Commodity Credit Corporation transactions
					(a)In
			 generalSubpart A of part III of subchapter A of chapter 61
			 (relating to information concerning persons subject to special provisions) is
			 amended by inserting after section 6039I the following new section:
						
							6039J.Information
				reporting with respect to Commodity Credit Corporation transactions
								(a)Requirement of
				reportingThe Commodity Credit Corporation, through the Secretary
				of Agriculture, shall make a return, according to the forms and regulations
				prescribed by the Secretary of the Treasury, setting forth any market gain
				realized by a taxpayer during the taxable year in relation to the repayment of
				a loan issued by the Commodity Credit Corporation, without regard to the manner
				in which such loan was repaid.
								(b)Statements To
				be furnished to persons with respect to whom information is
				requiredThe Secretary of Agriculture shall furnish to each
				person whose name is required to be set forth in a return required under
				subsection (a) a written statement showing the amount of market gain reported
				in such
				return.
								.
					(b)Clerical
			 amendmentThe table of sections for subpart A of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6039I the following new item:
						
							
								Sec. 6039J. Information
				reporting with respect to Commodity Credit Corporation
				transactions.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to loans
			 repaid on or after January 1, 2007.
					504.Modification
			 of section 1031 treatment for certain real estate
					(a)In
			 generalSection 1031 (relating to exchange of property held for
			 productive use or investment), as amended by this Act, is amended by adding at
			 the end the following new subsection:
						
							(j)Special rule
				for agricultural real property
								(1)In
				generalUnimproved agricultural real property and improved real
				property are not property of a like kind.
								(2)Unimproved
				agricultural real propertyFor purposes of this subsection, the
				term unimproved agricultural real property means real
				property—
									(A)which is
				unimproved;
									(B)which is used for
				farming purposes (within the meaning of section 2032A(e)(5)); and
									(C)with respect to
				which a taxpayer receives, in the taxable year in which an exchange of such
				property is made, any agriculture program payments or Commodity Credit
				Corporation loans.
									(3)ExceptionParagraph
				(1) shall not apply with respect to any unimproved agricultural real property
				which, not later than the date of the exchange, is permanently retired from any
				program under which any payment, loan, or benefit described in paragraph (2)(C)
				is
				made.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to exchanges
			 completed after the date of the enactment of this Act.
					505.Modification
			 of effective date of leasing provisions of the American Jobs Creation Act of
			 2004
					(a)Leases to
			 Foreign EntitiesSection 849(b) of the American Jobs Creation Act
			 of 2004 is amended by adding at the end the following new paragraph:
						
							(5)Leases to
				foreign entitiesIn the case of tax-exempt use property leased to
				a tax-exempt entity which is a foreign person or entity, the amendments made by
				this part shall apply to taxable years beginning after December 31, 2006, with
				respect to leases entered into on or before March 12,
				2004.
							.
					(b)Effective
			 DateThe amendment made by this section shall take effect as if
			 included in the enactment of the American Jobs Creation Act of 2004.
					506.Time for payment of
			 corporate estimated taxesThe
			 percentage under subparagraph (B) of section 401(1) of the Tax Increase
			 Prevention and Reconciliation Act of 2005 in effect on the date of the
			 enactment of this Act is increased by 7.00 percentage points.
				507.Ineligibility
			 of collectibles for nontaxable like kind exchange treatment
					(a)In
			 generalSection 1031(a)(2) (relating to exception) is amended by
			 striking or at the end of subparagraph (E), by striking the
			 period at the end of subparagraph (F) and inserting , or, and by
			 inserting after subparagraph (F) the following new subparagraph:
						
							(G)collectibles (as
				defined in section
				408(m)(2)).
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to exchanges
			 completed after the date of the enactment of this Act.
					508.Denial of
			 deduction for certain fines, penalties, and other amounts
					(a)In
			 GeneralSubsection (f) of section 162 (relating to trade or
			 business expenses) is amended to read as follows:
						
							(f)Fines,
				Penalties, and Other Amounts
								(1)In
				generalExcept as provided in paragraph (2), no deduction
				otherwise allowable shall be allowed under this chapter for any amount paid or
				incurred (whether by suit, agreement, or otherwise) to, or at the direction of,
				a government or entity described in paragraph (4) in relation to—
									(A)the violation of
				any law, or
									(B)an investigation
				or inquiry into the potential violation of any law which is initiated by such
				government or entity.
									(2)Exception for
				amounts constituting restitution or paid to come into compliance with
				lawParagraph (1) shall not apply to any amount which—
									(A)the taxpayer
				establishes—
										(i)constitutes
				restitution (or remediation of property) for damage or harm caused by, or which
				may be caused by, the violation of any law or the potential violation of any
				law, or
										(ii)is paid to come
				into compliance with any law which was violated or involved in the
				investigation or inquiry, and
										(B)is identified as
				an amount described in clause (i) or (ii) of subparagraph (A), as the case may
				be, in the court order or settlement agreement, except that the requirement of
				this subparagraph shall not apply in the case of any settlement agreement which
				requires the taxpayer to pay or incur an amount not greater than
				$1,000,000.
									A taxpayer
				shall not meet the requirements of subparagraph (A) solely by reason of an
				identification under subparagraph (B). This paragraph shall not apply to any
				amount paid or incurred as reimbursement to the government or entity for the
				costs of any investigation or litigation unless such amount is paid or incurred
				for a cost or fee regularly charged for any routine audit or other customary
				review performed by the government or entity.(3)Exception for
				amounts paid or incurred as the result of certain court
				ordersParagraph (1) shall not apply to any amount paid or
				incurred by order of a court in a suit in which no government or entity
				described in paragraph (4) is a party.
								(4)Certain
				nongovernmental regulatory entitiesAn entity is described in
				this paragraph if it is—
									(A)a nongovernmental
				entity which exercises self-regulatory powers (including imposing sanctions) in
				connection with a qualified board or exchange (as defined in section
				1256(g)(7)), or
									(B)to the extent
				provided in regulations, a nongovernmental entity which exercises
				self-regulatory powers (including imposing sanctions) as part of performing an
				essential governmental function.
									(5)Exception for
				taxes dueParagraph (1) shall not apply to any amount paid or
				incurred as taxes
				due.
								.
					(b)Reporting of
			 Deductible Amounts
						(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 is
			 amended by inserting after section 6050V the following new section:
							
								6050W.Information
				With respect to certain fines, penalties, and other amounts
									(a)Requirement of
				Reporting
										(1)In
				generalThe appropriate official of any government or entity
				which is described in section 162(f)(4) which is involved in a suit or
				agreement described in paragraph (2) shall make a return in such form as
				determined by the Secretary setting forth—
											(A)the amount
				required to be paid as a result of the suit or agreement to which paragraph (1)
				of section 162(f) applies,
											(B)any amount
				required to be paid as a result of the suit or agreement which constitutes
				restitution or remediation of property, and
											(C)any amount
				required to be paid as a result of the suit or agreement for the purpose of
				coming into compliance with any law which was violated or involved in the
				investigation or inquiry.
											(2)Suit or
				agreement described
											(A)In
				generalA suit or agreement is described in this paragraph
				if—
												(i)it is—
													(I)a suit with
				respect to a violation of any law over which the government or entity has
				authority and with respect to which there has been a court order, or
													(II)an agreement
				which is entered into with respect to a violation of any law over which the
				government or entity has authority, or with respect to an investigation or
				inquiry by the government or entity into the potential violation of any law
				over which such government or entity has authority, and
													(ii)the aggregate
				amount involved in all court orders and agreements with respect to the
				violation, investigation, or inquiry is $600 or more.
												(B)Adjustment of
				reporting thresholdThe Secretary may adjust the $600 amount in
				subparagraph (A)(ii) as necessary in order to ensure the efficient
				administration of the internal revenue laws.
											(3)Time of
				filingThe return required under this subsection shall be filed
				not later than—
											(A)30 days after the
				date on which a court order is issued with respect to the suit or the date the
				agreement is entered into, as the case may be, or
											(B)the date
				specified by the Secretary.
											(b)Statements To
				Be Furnished to Individuals Involved in the SettlementEvery
				person required to make a return under subsection (a) shall furnish to each
				person who is a party to the suit or agreement a written statement
				showing—
										(1)the name of the
				government or entity, and
										(2)the information
				supplied to the Secretary under subsection (a)(1).
										The
				written statement required under the preceding sentence shall be furnished to
				the person at the same time the government or entity provides the Secretary
				with the information required under subsection (a).(c)Appropriate
				Official DefinedFor purposes of this section, the term
				appropriate official means the officer or employee having control
				of the suit, investigation, or inquiry or the person appropriately designated
				for purposes of this
				section.
									.
						(2)Conforming
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 is amended by inserting after the item relating to
			 section 6050V the following new item:
							
								
									Sec. 6050W. Information with respect to
				certain fines, penalties, and other
				amounts.
								
								.
						(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred on or after the date of the enactment of this Act, except that
			 such amendments shall not apply to amounts paid or incurred under any binding
			 order or agreement entered into before such date. Such exception shall not
			 apply to an order or agreement requiring court approval unless the approval was
			 obtained before such date.
					509.Increase in
			 information return penalties
					(a)Failure To File
			 Correct Information Returns
						(1)In
			 generalSection 6721(a)(1) is amended—
							(A)by striking
			 $50 and inserting $250, and
							(B)by striking
			 $250,000 and inserting $3,000,000.
							(2)Reduction where
			 correction in specified period
							(A)Correction
			 within 30 daysSection 6721(b)(1) is amended—
								(i)by
			 striking $15 and inserting $50,
								(ii)by
			 striking $50 and inserting $250, and
								(iii)by striking
			 $75,000 and inserting $500,000.
								(B)Failures
			 corrected on or before August 1Section 6721(b)(2) is
			 amended—
								(i)by
			 striking $30 and inserting $100,
								(ii)by
			 striking $50 and inserting $250, and
								(iii)by striking
			 $150,000 and inserting $1,500,000.
								(3)Lower
			 limitation for persons with gross receipts of not more than
			 $5,000,000Section 6721(d)(1) is amended—
							(A)in subparagraph
			 (A)—
								(i)by
			 striking $100,000 and inserting $1,000,000,
			 and
								(ii)by
			 striking $250,000 and inserting
			 $3,000,000,
								(B)in subparagraph
			 (B)—
								(i)by
			 striking $25,000 and inserting $175,000,
			 and
								(ii)by
			 striking $75,000 and inserting $500,000,
			 and
								(C)in subparagraph
			 (C)—
								(i)by
			 striking $50,000 and inserting $500,000,
			 and
								(ii)by
			 striking $150,000 and inserting
			 $1,500,000.
								(4)Penalty in case
			 of intentional disregardSection 6721(e) is amended—
							(A)by striking
			 $100 in paragraph (2) and inserting $500,
			 and
							(B)by striking
			 $250,000 in paragraph (3)(A) and inserting
			 $3,000,000.
							(b)Failure to
			 Furnish Correct Payee Statements
						(1)In
			 generalSection 6722(a) is amended—
							(A)by striking
			 $50 and inserting $250, and
							(B)by striking
			 $100,000 and inserting $1,000,000.
							(2)Penalty in case
			 of intentional disregardSection 6722(c) is amended—
							(A)by striking
			 $100 in paragraph (1) and inserting $500,
			 and
							(B)by striking
			 $100,000 in paragraph (2)(A) and inserting
			 $1,000,000.
							(c)Failure To
			 Comply With Other Information Reporting RequirementsSection 6723
			 is amended—
						(1)by striking
			 $50 and inserting $250, and
						(2)by striking
			 $100,000 and inserting $1,000,000.
						(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to information returns required to be filed on or after January 1, 2008.
					BEconomic
			 substance doctrine
				511.Clarification
			 of economic substance doctrine
					(a)In
			 GeneralSection 7701 is amended by redesignating subsection (p)
			 as subsection (q) and by inserting after subsection (o) the following new
			 subsection:
						
							(p)Clarification
				of Economic Substance Doctrine; Etc
								(1)General
				rules
									(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
									(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
										(i)In
				generalA transaction has economic substance only if—
											(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer’s
				economic position, and
											(II)subject to
				clause (iii), the taxpayer has a substantial purpose (other than a Federal tax
				purpose) for entering into such transaction.
											(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance solely by reason of having a potential
				for profit unless the present value of the reasonably expected pre-Federal tax
				profit from the transaction is substantial in relation to the present value of
				the expected net Federal tax benefits that would be allowed if the transaction
				were respected. In determining pre-Federal tax profit, there shall be taken
				into account fees and other transaction expenses and to the extent provided by
				the Secretary, foreign taxes.
										(iii)Special rules
				for determining whether non-Federal tax purposeFor purposes of
				clause (i)(II)—
											(I)a purpose of
				achieving a financial accounting benefit shall not be taken into account in
				determining whether a transaction has a substantial purpose (other than a
				Federal tax purpose) if the origin of such financial accounting benefit is a
				reduction of Federal tax, and
											(II)the taxpayer
				shall not be treated as having a substantial purpose (other than a Federal tax
				purpose) with respect to a transaction if the only such purpose is the
				reduction of non-Federal taxes and the transaction will result in a reduction
				of Federal taxes substantially equal to, or greater than, the reduction in
				non-Federal taxes because of similarities between the laws imposing the
				taxes.
											(2)Definitions and
				special rulesFor purposes of this subsection—
									(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(3)Other
				provisions not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law or provision of this title, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law or provision of this title.
								(4)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
								.
					(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
					512.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
					(a)In
			 GeneralSubchapter A of chapter 68 is amended by inserting after
			 section 6662A the following new section:
						
							6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
								(a)Imposition of
				PenaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 30 percent of the amount of such understatement.
								(b)Reduction of
				Penalty for Disclosed TransactionsSubsection (a) shall be
				applied by substituting 20 percent for 30 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
								(c)Noneconomic
				Substance Transaction UnderstatementFor purposes of this
				section—
									(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
									(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if there is a lack of economic
				substance (within the meaning of section 7701(p)(1)(B)) for the transaction
				giving rise to the claimed benefit.
									(d)Rules
				Applicable to Assertion, Compromise, and Collection of Penalty
									(1)In
				generalOnly the Chief Counsel for the Internal Revenue Service
				may assert a penalty imposed under this section or may compromise all or any
				portion of such penalty. The Chief Counsel may delegate the authority under
				this paragraph only to an individual holding the position of chief of a branch
				within the Office of the Chief Counsel for the Internal Revenue Service.
									(2)Specific
				requirements
										(A)Assertion of
				penaltyThe Chief Counsel for the Internal Revenue Service (or
				the Chief Counsel's delegate under paragraph (1)) shall not assert a penalty
				imposed under this section unless, before the assertion of the penalty, the
				taxpayer is provided—
											(i)a
				notice of intent to assert the penalty, and
											(ii)an opportunity
				to provide to the Commissioner (or the Chief Counsel's delegate under paragraph
				(1)) a written response to the proposed penalty within a reasonable period of
				time after such notice.
											(B)Compromise of
				penaltyA compromise shall not result in a reduction in the
				penalty imposed by this section in an amount greater than the amount which
				bears the same ratio to the amount of the penalty determined without regard to
				the compromise as—
											(i)the reduction
				under the compromise in the noneconomic substance transaction understatement to
				which the penalty relates, bears to
											(ii)the amount of
				the noneconomic substance transaction understatement determined without regard
				to the compromise.
											(3)Rules relating
				to relevancy requirement
										(A)Determination
				of relevance by Chief CounselThe Chief Counsel for the Internal
				Revenue Service (or the Chief Counsel's delegate under paragraph (1)) may
				assert, compromise, or collect a penalty imposed by this section with respect
				to a noneconomic substance transaction even if there has not been a court
				determination that the economic substance doctrine was relevant for purposes of
				this title to the transaction if the Chief Counsel (or delegate) determines
				that either was so relevant.
										(B)Final order of
				courtIf there is a final order of a court that determines that
				the economic substance doctrine was not relevant for purposes of this title to
				a transaction (or series of transactions), any penalty imposed under this
				section with respect to the transaction (or series of transactions) shall be
				rescinded.
										(4)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply to a compromise under paragraph (1).
									(e)Coordination
				With Other PenaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
								(f)Cross
				References
									
										(1) For coordination of penalty with
				  understatements under section 6662 and other special rules, see section
				  6662A(e).
										(2) For reporting of penalty imposed
				  under this section to the Securities and Exchange Commission, see section
				  6707A(e).
									
								.
					(b)Coordination
			 With Other Understatements and Penalties
						(1)The second
			 sentence of section 6662(d)(2)(A) is amended by inserting and without
			 regard to items with respect to which a penalty is imposed by section
			 6662B before the period at the end.
						(2)Subsection (e) of
			 section 6662A is amended—
							(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
							(B)in paragraph
			 (2)(A)—
								(i)by
			 inserting 6662B or before 6663 in the text,
			 and
								(ii)by
			 striking penalty in the heading and inserting
			 and economic substance
			 penalties,
								(C)in paragraph
			 (2)(B)—
								(i)by
			 inserting and section 6662B after This section,
			 and
								(ii)by
			 striking penalty in the heading and inserting
			 and economic substance
			 penalties,
								(D)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
							(E)by adding at the
			 end the following new paragraph:
								
									(4)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
									.
							(3)Subsection (e) of
			 section 6707A is amended—
							(A)by striking
			 or at the end of subparagraph (B), and
							(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
								
									(C)is required to
				pay a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
									(D)is required to
				pay a penalty under section 6662(h) with respect to any transaction and would
				(but for section 6662A(e)(2)(B)) have been subject to penalty under section
				6662A at a rate prescribed under section 6662A(c) or to penalty under section
				6662B,
									.
							(c)Clerical
			 AmendmentThe table of sections for part II of subchapter A of
			 chapter 68 is amended by inserting after the item relating to section 6662A the
			 following new item:
						
							
								Sec. 6662B. Penalty for understatements
				attributable to transactions lacking economic substance,
				etc.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
					513.Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactions
					(a)In
			 GeneralSection 163(m) (relating to interest on unpaid taxes
			 attributable to nondisclosed reportable transactions) is amended—
						(1)by striking
			 “attributable” and all that follows and inserting the following: “attributable
			 to—
							
								(1)the portion of
				any reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
								(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
								,
				and
						(2)by inserting
			 and Noneconomic Substance
			 Transactions in the heading thereof after
			 Transactions.
						(b)Effective
			 DateThe amendments made by this section shall apply to
			 transactions after the date of the enactment of this Act in taxable years
			 ending after such date.
					
	
		October 25, 2007
		Read twice and placed on the calendar
	
